--------------------------------------------------------------------------------

THIS LEASE, dated December 2, 2010, is made by the Landlord and the Tenant named
in it who, in consideration of the rents, covenants and agreements contained in
this Lease, covenant and agree as follows:

ARTICLE 1 - BASIC TERMS

1.1

  (a) (i) Landlord: SUN LIFE ASSURANCE COMPANY OF        

CANADA AND CONCERT REAL ESTATE

       

CORPORATION

              (ii) Address of Landlord:

c/o Bentall Kennedy (Canada) LP

       

Suite 1800 – 1055 Dunsmuir Street,

       

P.O. Box 49001, Vancouver, B.C. V7X 1B1

            (b) (i) Tenant:

ARGENTEX MINING CORPORATION

              (ii) Address of Tenant:

Prior to the Commencement Date:

                 

Suite 602, 1112 West Pender Street

       

Vancouver, British Columbia, V6E 2S1

                 

As and from the Commencement Date:

                 

The Premises

            (c) (i) Indemnifier:

Not Applicable

              (ii) Address of Indemnifier:

Not Applicable

              (iii) Indemnity Provisions:

See Schedule "D"

            (d) Project, if applicable:

Sun Life Plaza

          (e) Building:

1100 Melville Street

          (f) Premises:

Suite 835

          (g) Rentable Area of Premises:

Approximately 2,295 square feet

          (h) (i) Term:

Five (5) years

              (ii) Commencement Date:

February 1, 2011

              (iii) Expiry Date:

January 31, 2016

          (i) Fixturing Period:


Commencing the next day following the execution of this Lease and ending January
31, 2011 subject to the Tenant providing the Landlord with proof of its
insurance

          (j) Basic Rent, subject to Section 2.2:




Time Period

Per Sq. Ft. of
Rentable Area of the
Premises/Year Per Year

Per Month

February 1, 2011 to January 31, 2014 $21.25 $48,768.75 $4,064.06 February 1,
2014 to January 31, 2016 $23.00 $52,785.00 $4,398.75


  (k) (i) Rent Deposit referred to in section 5.6: Not Applicable              
(ii) Security Deposit referred to in Section 5.7: $15,951.47

ARTICLE 2 - SPECIAL PROVISIONS

2.1      Construction and Completion of the Premises

Schedule “E” attached hereto sets out the respective obligations of the Landlord
and Tenant with respect to the initial construction and completion of the
Premises for the Tenant’s day to day business prior to the Commencement Date.

--------------------------------------------------------------------------------

2.2      Free Basic Rent

Notwithstanding anything to the contrary herein contained, but subject to the
Tenant being in occupancy and not in default, the Landlord shall provide the
Tenant with four (4) months free Basic Rent. The free Basic Rent shall be
applied by the Landlord against the payment of Basic Rent accruing due during
the calendar months of February 2011, February 2012, January 2013 and January
2014 of the Term and Sections 1.1(j) and 5.1 hereto shall be deemed to have been
amended accordingly. For greater certainty, the Tenant acknowledges and agrees
that notwithstanding the period of free Basic Rent set out above it shall remain
responsible for payments of all other amounts owing under this Lease.

2.3      Tenant’s Parking

Throughout the Term, the Landlord shall make available for the Tenant, to use at
its option, two (2) random parking stalls in the designated parking lot at the
prevailing monthly rental rate, which is, as of November 2010, $300.00 per
random parking stall per month plus applicable taxes, which rental rate may be
adjusted by the Landlord from time to time. Access to any additional parking
stalls shall be on an "as available, month to month" basis in the designated
parking lot at the prevailing monthly rental rate, which rental rate may be
adjusted by the Landlord from time to time.

2.4      Privacy Statement

The Tenant consents to the Landlord collecting, using and disclosing the
personal information in this Lease or otherwise collected by or on behalf of the
Landlord or its agents, affiliates, or service providers, for the purposes of:

  (a)

determining the suitability of the Tenant, both for the Term and any renewal or
extension thereof;

        (b)

taking action for collection of Rent in the event of default by the Tenant; and

        (c)

facilitating the pre-authorized payment plan pursuant to Section 5.4(d).

Consent under this Lease includes consent to the disclosure by the Landlord of
such information to credit agencies, collection agencies and existing or
potential lenders, investors and purchasers.

The Tenant also consents to and confirms its authority and that it has all
necessary consents to enable the collection, use, and disclosure, as provided in
this privacy statement, of personal information about employees of the Tenant
and other individuals whose personal information is provided to or collected by
or on behalf of the Landlord in connection with this Lease.

To the extent the Landlord uses a managing agent, consent under this Lease
includes consent for the managing agent to do all such things on behalf of the
Landlord. The Landlord’s current managing agent is Bentall Kennedy (Canada)
Limited Partnership (“Bentall Kennedy”). The Tenant also consents to the terms
of Bentall Kennedy’s Privacy Policy, a copy of which is available at
www.bentallkennedy.com, and to the collection, use and disclosure of personal
information in accordance with such privacy policy.

ARTICLE 3 - DEFINITIONS AND INTERPRETATION

3.1

Definitions

      (a)

"Additional Rent" means all amounts in addition to Basic Rent payable by the
Tenant to the Landlord or any other Person pursuant to this Lease, other than
Rental Taxes (except as provided in Section 15.1(a)).

      (b)

"Alterations" has the meaning set out in Section 9.2.

      (c)

"Applicable Laws" means all statutes, laws, by-laws, regulations, ordinances,
orders and requirements of governmental or other public authorities having
jurisdiction in force from time to time.

      (d)

"Arbitration" if that term is used in this Lease, has the meaning given to it in
Section 16.6.

      (e)

"Basic Rent" means the rent payable pursuant to Section 5.1.

      (f)

"Building" means the Building Lands and the building and all other structures,
improvements, facilities and appurtenances that have been or will be constructed
on the Building Lands (above, at or below grade), including the Building Systems
and the Common Areas and Facilities, all as may be altered, expanded, reduced or
reconstructed from time to time.

2

--------------------------------------------------------------------------------


  (g)

"Building Lands" means the lands described in Part 1 of Schedule "A" (or such
portion thereof as may be designated by the Landlord from time to time), as
altered, expanded or reduced from time to time.

        (h)

"Building Systems" means at any time: (i) all heating, ventilating and
air-conditioning and other climate control systems and other systems, services,
installations and facilities installed in or servicing all or any part of the
Building or Project including, without limitation, the following systems,
services, installations and facilities: elevators and escalators, mechanical
(including plumbing, sprinkler, drainage and sewage), electrical and other
utilities, lighting, sprinkler, life safety (including fire prevention,
communications, security and surveillance), computer (including environmental,
security and lighting control), ice and snow melting, refuse removal, window
washing and music; (ii) all machinery, appliances, equipment, apparatus,
components, computer software and appurtenances forming part of or used for or
in connection with any of such systems, services, installations and facilities
including, but not limited to, boilers, motors, generators, fans, pumps, pipes,
conduits, ducts, valves, wiring, meters and controls, and the structures and
shafts housing and enclosing any of them; and (iii) all Landlord owned or
controlled telecommunications facilities, installations and equipment.

        (i)

"Business Day" means any day which is not a Saturday, Sunday or a day observed
as a holiday under the Applicable Laws in the province in which the Building is
situate.

        (j)

"Business Hours" means the normal business hours on Business Days determined
from time to time by the Landlord for the Building.

        (k)

"Business Taxes" means all taxes, rates, duties, levies, assessments, licence
fees and other charges in respect of the use or occupancy of, or any business
carried on by, tenants or other occupants of the Project.

        (l)

"Capital Tax", if applicable, means the amount from time to time reasonably
allocated by the Landlord to the Property, of any tax or taxes at any time
payable under the legislation of a province or to any political subdivision
within a province by the Landlord, based upon or computed by reference to the
paid-up capital or surplus or value of real estate portfolio or place of
business of the Landlord as determined for the purposes of that tax, and for the
purposes of this definition, the word "Landlord" includes, severally, each of
the persons or firms that then constitute the Landlord.

        (m)

"CDS" has the meaning set out in Section 7.6(c).

        (n)

"Change of Control" means, in the case of any corporation or partnership, the
transfer or issue by sale, assignment, subscription, transmission on death,
mortgage, charge, security interest, operation of law or otherwise, of any
shares, voting rights or interest which would result in any change in the
effective control of such corporation or partnership, unless such change occurs
as a result of trading in the shares of a public corporation listed on a
recognized stock exchange in Canada or the United States.

        (o)

"Commencement Date" means the date set out in or determined pursuant to Section
1.1(h)(ii), subject to Section 4.2.

        (p)

"Common Areas and Facilities" means those areas, facilities, improvements,
installations and equipment in or around the Building or Project existing from
time to time that are provided or designated from time to time by the Landlord
for use in common by the Landlord, the Tenant, other tenants of the Building or
Project or their respective sublessees, agents, employees, customers, invitees
or licensees, whether or not those areas are open to the general public or to
all tenants of the Building or Project including, without limitation, the
Building Systems, entrances, lobbies, access and service corridors, stairways,
indoor and outdoor walkways (both open and enclosed), malls, courts and arcades
(both open and enclosed), public seating areas and facilities, public washrooms,
indoor and outdoor landscaping and landscaped areas, passageways or tunnels
leading to any public walkway or other facilities or to other buildings or
concourses, mailrooms, electrical, telephone, meter, valve, mechanical, storage
and janitor rooms, shipping and receiving areas and loading docks, package or
passenger pick-up areas, waste disposal or recycling facilities, parking
facilities, driveways, laneways and ramps and sidewalks, parks and other
municipal facilities for which the Landlord directly or indirectly is subject to
obligations in its capacity as owner of the Building or Project or an interest
in it, all as may be altered, expanded, reduced, reconstructed or relocated from
time to time.

        (q)

"Default Rate" means the lesser of: (i) the Prime Rate plus five percent per
annum; and (ii) the maximum rate permitted by Applicable Laws, calculated and
compounded monthly not in advance.

        (r)

"Early Termination" has the meaning set out in Section 12.3.

        (s)

"Event of Default" has the meaning set out in Section 15.1.

3

--------------------------------------------------------------------------------


  (t)

"Expert" means any architect, designer, engineer, land surveyor, accountant or
other professional consultant appointed by the Landlord who, in the opinion of
the Landlord, is qualified to perform the function for which he or she is
retained.

        (u)

"Expiry Date" means the date set out in or determined pursuant to Section
1.1(h)(iii), subject to Section 4.2.

        (v)

"Fiscal Year" means the fiscal period(s) as designated by the Landlord from time
to time. The Landlord may have different Fiscal Years for any one or more of the
components of Additional Rent.

        (w)

"Fixturing Period" means the period, if any, specified in Section 1.1(i)
provided to the Tenant to perform its fixturing of the Premises and conducting
its day to day business. During any Fixturing Period the Tenant shall be
entitled to occupy the Premises in accordance with all terms of this Lease
(including the Tenant's obligations to pay for all utilities and services), but
shall not be obligated to pay Basic Rent, the Tenant's share of Property Taxes
or the Tenant’s share of Operating Costs.

        (x)

•"Indemnifier" means the Person, if any, identified in Section 1.1(c)(i), and if
there is more than one such Person, it means each such Person.•

        (y)

"Lands" means the Building Lands, or, if applicable, the Project Lands.

        (z)

"Large Corporations Tax" means the amount from time to time reasonably allocated
by the Landlord to the Property, of the tax known as the Large Corporations Tax,
if applicable, and of any similar or replacement tax or taxes at any time
payable under the legislation of Canada based upon or computed by reference to
the paid-up capital or surplus or value of real estate portfolio or place of
business of the Landlord as determined for the purposes of that tax, and for the
purposes of this definition, the word "Landlord" includes, severally, each of
the persons or firms that then constitute the Landlord.

        (aa)

"Lease" means this lease, including all schedules, as it may be amended.

        (bb)

"Lease Year" means: (i) in the case of the first Lease Year, the period
beginning on the Commencement Date and ending on the last day of the 12th
consecutive full month after the expiry of the calendar month in which the
Commencement Date occurs (except that if the Commencement Date occurs on the
first day of a calendar month, the first Lease Year shall end on the day prior
to the first anniversary of the Commencement Date) and; (ii) in the case of each
subsequent Lease Year, consecutive 12 month periods, provided that the final
Lease Year shall end on the last day of the Term.

        (cc)

"Leasehold Improvements" means all alterations, fixtures and improvements in or
serving the Premises made from time to time by or on behalf of the Tenant or any
prior occupant of the Premises including, without limitation, mezzanines,
internal stairways, doors, hardware, vaults, partitions (excluding moveable
partitions), lighting fixtures, non-Building standard window coverings and
wall-to-wall carpeting (excluding carpeting laid over a finished floor and
removable without damage to such floor), but excluding trade fixtures and
furniture and equipment not of the nature of fixtures.

        (dd)

"Measurement Standards" means the measurement standards set out in Schedule "A".

        (ee)

"Mortgage" means any mortgage, charge or security instrument (including a deed
of trust or mortgage securing bonds) and all extensions, renewals,
modifications, consolidations and replacements of any such item which may now or
hereafter affect the Project or any part of it.

        (ff)

"Mortgagee" means the mortgagee, chargee or other secured party (including a
trustee for bondholders), as the case may be, who from time to time holds a
Mortgage.

        (gg)

"Notice" has the meaning set out in Section 16.7.

        (hh)

"Operating Costs" has the meaning set out in Section 6.5.

        (ii)

"Permitted Transferee" means (1) any entity which is an affiliate (as that term
is defined as of the date of this Lease in the Canada Business Corporations Act)
of the original named Tenant, and only for so long as it remains an affiliate of
such original named Tenant, and (2) the entity known as Savant Explorations Ltd.
which entity will be subletting one (1) office within the Premises, and only for
so long as Savant Explorations Ltd. continues to sublet such office from the
Tenant.

        (jj)

"Person" means any individual, partnership, corporation, trust, trustee or other
entity or any combination of them.

        (kk)

"Premises" means that part of the Building identified in Section 1.1(f) and
approximately shown cross-hatched on Schedule "B", extending to: (i) the
interior face of all exterior walls, doors and

4

--------------------------------------------------------------------------------


 

windows; (ii) the interior face of all interior walls, doors and windows
separating the Premises from Common Areas and Facilities or from adjoining
leaseable premises; and (iii) the top surface of the structural subfloor and the
top surface of the suspended or plaster ceiling (or the bottom surface of the
structural ceiling if there is no suspended or plaster ceiling). Any Building
Systems located in the Premises do not form part of the Premises.

          (ll)

"Prime Rate" means the annual rate of interest announced from time to time by
the Canadian chartered bank from time to time chosen by the Landlord as the
daily rate of interest used by such bank as a reference rate in setting rates of
interest for Canadian dollar commercial loans and commonly referred to by such
bank as its Canadian "prime rate".

          (mm)

"Project", if applicable, means the Project Lands and the buildings and all
other structures, improvements, facilities and appurtenances that have been or
will be constructed on the Project Lands (above, at or below grade), including
the Building Systems and the Common Areas and Facilities, all as may be altered,
expanded, reduced or reconstructed from time to time; provided that if the
Landlord determines Project is not applicable, references in this Lease to
Project shall be deemed to be references to Building.

          (nn)

"Project Lands", if applicable, means the lands described in Part 2 of Schedule
"A" (or such portion thereof as may be designated by the Landlord from time to
time), as altered, expanded or reduced from time to time; provided that if
Project Lands are not applicable, references in this Lease to Project Lands
shall be deemed to be references to Building Lands.

          (oo)

"Property Taxes" means the aggregate of all taxes, rates, duties, levies, fees,
charges (including local improvement charges) and assessments whatsoever,
imposed, assessed, levied, rated or charged against or in respect of the Project
(or any part of the Project) from time to time by any competent taxing or
assessing authority, whether school, municipal, regional, provincial, federal,
or otherwise, and any taxes or other amounts which are imposed in lieu of, or in
addition to, any of the foregoing whether or not in existence on the
Commencement Date and whether of the foregoing character or not, but excluding
taxes on the income or profits of the Landlord except to the extent that they
are levied in lieu of the foregoing.

          (pp)

"Proportionate Share" means a fraction which has: (i) as its numerator, the
Rentable Area of the Premises, and (ii) as its denominator, the Rentable Area of
the Project.

          (qq)

"Purchaser" has the meaning set out in Section 13.2.

          (rr)

"Rent" means all Basic Rent and Additional Rent.

          (ss)

"Rent Deposit" means the amount specified in Section 1.1(k)(i).

          (tt)

"Rentable Area" means: (i) in the case of the Premises and any other premises
included in the Project, the area of all floors of such premises; and (ii) in
the case of the Project the aggregate of the area of all premises in the Project
that are rented, or designated or intended by the Landlord to be rented (whether
actually rented or not) but excluding storage areas, all determined in
accordance with the Measurement Standards. The Rentable Area of the Premises,
the Project or any part thereof may be adjusted from time to time to reflect any
alteration, expansion, reduction, recalculation or other change.

          (uu)

"Rental Taxes" means any tax or duty imposed upon either the Landlord or the
Tenant which is measured by or based in whole or in part directly upon the Rent
payable under this Lease or in respect of the rental or rental value of premises
under this Lease whether existing at the date of this Lease or hereafter imposed
by any governmental authority including, without limitation, goods and services
tax, harmonized sales tax, value added tax, business transfer tax, sales tax,
federal sales tax, excise taxes or duties or any tax similar to the foregoing.

          (vv)

"Required Conditions" means that:

          (i)

the Tenant is the original named Tenant or a Permitted Transferee, has not
undergone a Change of Control and is itself in occupation of and carrying on
business from the whole of the Premises; and

          (ii)

the Tenant has paid all Basic Rent and Additional Rent as and when due and has
not been in persistent default and is not in material default under this Lease.

          (ww)

"Restoration" has the meaning set out in Section 9.3.

          (xx)

"Restoration Date" has the meaning set out in Section 9.3.

          (yy)

"Rules and Regulations" means the Rules and Regulations annexed hereto as
Schedule "C" together with any reasonable amendments, deletions and additions
made by the Landlord from time to time pursuant to Section 10.4, all of which
shall form part of this Lease.

          (zz)

"Security Deposit" means the amount specified in Section 1.1(k)(ii).

5

--------------------------------------------------------------------------------


  (aaa)

"Statement" has the meaning set out in Section 5.5(b).

        (bbb)

"Structural Components" means those parts of the Project consisting of the
footings and foundations, structural columns and beams, structural subfloors,
and bearing walls.

        (ccc)

"Term" means the period specified in Section 1.1(h)(i).

        (ddd)

"Transfer" means all or any of the following, whether by conveyance, written
agreement or otherwise: (i) an assignment of this Lease in whole or in part;
(ii) a sublease of all or any part of the Premises; (iii) the sharing or
transfer of any right of use or occupancy of all or any part of the Premises;
(iv) any mortgage, charge or encumbrance of this Lease or the Premises or any
part of the Premises or other arrangement under which either this Lease or the
Premises become security for any indebtedness or other obligation; and (v) a
Change of Control, and includes any transaction or occurrence whatsoever
(including, but not limited to, expropriation, receivership proceedings, seizure
by legal process and transfer by operation of law), which has changed or might
change the identity of the Person having use or occupancy of any part of the
Premises.

        (eee)

"Transferee" means the Person to whom a Transfer is or is to be made.

        (fff)

"Transfer Application Fee" means such fee as the Landlord may in its sole
discretion from time to time determine to be chargeable by it for considering
whether to consent to a Transfer plus all costs incurred including legal fees,
credit checks and all disbursements in respect of a proposed Transfer.

        (ggg)

"TSP" has the meaning set out in Section 7.6(b).

        (hhh)

"Unavoidable Delay" has the meaning set out in Section 16.5.

3.2      Entire Agreement, Amendments, Waiver

This Lease contains the entire agreement between the parties with respect to the
subject matter of this Lease and there are no other agreements, promises or
understandings, oral or written, between the parties in respect of this subject
matter. This Lease may be amended only by written agreement between the Landlord
and the Tenant. No electronic communications between the parties will have the
effect of amending this Lease. No provisions of this Lease shall be deemed to
have been waived by the Landlord or the Tenant unless such waiver is in writing
signed by the party. If the Landlord excuses or condones any default of any
obligation under this Lease, no waiver of such obligation shall be implied in
respect of any continuing or subsequent default. The Landlord's receipt of Rent
with knowledge of a breach shall not be deemed a waiver of any breach.

3.3      Acceptance and Application of Rent

Any endorsement, statement, condition, direction or other communication on or
accompanying any Rent payment shall not be binding on the Landlord and the
acceptance of any such payment shall be without prejudice to the Landlord's
right to recover the balance of Rent then owing or to pursue any other remedy
available to the Landlord. Any payment received by the Landlord may be applied
towards amounts then outstanding under this Lease in such manner as the Landlord
determines.

3.4

General Rules of Interpretation

      (a)

Obligations as Covenants: Each obligation of the Landlord and the Tenant in this
Lease shall be considered a covenant for all purposes.

      (b)

Time: Time is of the essence of this Lease.

      (c)

Number, Gender: The grammatical changes required to make the provisions of this
Lease apply in the plural sense where the Tenant comprises more than one Person
and to individuals (male or female), partnerships, corporations, trusts or
trustees will be assumed as though in each case fully expressed.

      (d)

Liability of Tenant: If the Tenant consists of more than one Person, the
covenants of the Tenant shall be joint and several covenants of each such
Person. If the Tenant is a partnership, each Person who is presently a partner
of the partnership and each Person who becomes a member of any successor
partnership shall be and continue to be bound jointly and severally for the
performance of and shall be and continue to be subject to all of the terms,
obligations and conditions of this Lease, whether or not such Person ceases to
be a member of such partnership or successor partnership and whether or not such
partnership continues to exist.

      (e)

Governing Law: This Lease shall be governed by and construed under the
Applicable Laws of the jurisdiction in which the Building is located and the
parties attorn and submit to the jurisdiction of the courts of such
jurisdiction. The exclusive venue for any application or court action brought in
respect of this Lease shall lie with the courts of the Province in which the
Premises is located, and the parties hereto exclusively attorn to the
jurisdiction of such courts.

6

--------------------------------------------------------------------------------


  (f)

Headings: The headings of the Articles and Sections are included for convenience
only, and shall have no effect upon the construction or interpretation of this
Lease.

        (g)

Landlord as Trustee: Any and all exculpatory provisions, releases and
indemnities included in this Lease for the benefit of the Landlord are intended
also to benefit the Mortgagees, any owner or lessor with an interest in the
Project prior to the Landlord, property managers of the Landlord, and the
officers, directors, shareholders, employees, agents of each one of them and,
for the purposes of such provisions, the Landlord is acting as agent or trustee
on behalf of and for the benefit of the persons mentioned above.

        (h)

Severability: Should any provision of this Lease be or become invalid, void,
illegal or not enforceable, such provision shall be considered separate and
severable from this Lease and the remaining provisions shall remain in force and
be binding upon the parties hereto as though such provision had not been
included.

3.5      Successors

This Lease and everything herein contained shall extend to and bind the
successors and assigns of the Landlord and the legal representatives, heirs,
executors, administrators, successors and permitted assigns of the Tenant (as
the case may be).

ARTICLE 4 - GRANT AND TERM

4.1      Term, Demise

The Landlord hereby demises and leases the Premises to the Tenant for the Term
(unless terminated earlier pursuant to this Lease), to have and to hold during
the Term, subject to the terms and conditions of this Lease. The Landlord grants
to the Tenant a non-exclusive licence throughout the Term to the benefit or use
(as may be appropriate) of those Common Areas and Facilities which provide
access to the Premises or which are generally made available to all tenants in
the Building, in common with other tenants of the Building and with all others
entitled thereto, subject to the terms and conditions of this Lease.

4.2      Delay in Delivery of Premises


If the Landlord is delayed in delivering the Premises to the Tenant by the date
provided for in this Lease, the Landlord and the Tenant agree that the
Commencement Date shall be deferred by the number of days of such delay but the
Term will remain as set out in this Lease. The Landlord or its agent shall
provide to the Tenant written notice of any such delay before it occurs. The
Tenant shall accept the above deferral of the Commencement Date as full
compensation for the delay and the Landlord shall have no further liability
arising from it. The Tenant shall upon request execute a lease amending
agreement documenting such deferral, if any.

4.3      Acceptance

The Tenant hereby leases and accepts the Premises from the Landlord and
covenants to pay the Rent and to observe and perform all the covenants and
obligations to be observed and performed by the Tenant pursuant to this Lease.
If the Tenant occupies the Premises prior to the Commencement Date, its
occupancy shall be subject to the terms and conditions of this Lease, other than
in respect of Rent if there are other provisions concerning Rent that the
Landlord and Tenant have agreed to in writing in respect of such period prior to
the Commencement Date. The Tenant agrees that, except as may be specifically set
out herein, the Premises are accepted subject only to the Premises being in the
condition set out in Schedule "E" and there is no promise, representation or
undertaking binding upon the Landlord with respect to any alteration,
remodelling or decoration of the Premises or with respect to the installation of
equipment or fixtures in the Premises.

4.4      Quiet Enjoyment

If the Tenant pays the Rent, fully performs all its obligations under this Lease
and there has been no Event of Default, then the Tenant shall be entitled,
subject to the provisions of this Lease, to peaceful and quiet enjoyment of the
Premises for the Term.

ARTICLE 5 – RENT

5.1      Basic Rent

The Tenant shall pay to the Landlord Basic Rent in the amount set out in Section
1.1(j) for the respective Lease Year, by equal consecutive monthly instalments
in advance on the first day of each month, subject to any adjustment pursuant to
Section 5.3.

5.2      Additional Rent

The Tenant shall also pay throughout the Term, at the times and in the manner
provided in this Lease, all Additional Rent which shall, except as otherwise
provided in this Lease, be payable within 15 days of receipt by the Tenant of an
invoice, statement or demand for it.

7

--------------------------------------------------------------------------------

5.3      Adjustment Due to Measurement

The Landlord may, from time to time, at its option, cause the Rentable Area of
the Premises and/or Project or any part thereof to be measured by an Expert and,
if necessary as a result of such measurement, the annual Basic Rent and the
calculation of Additional Rent shall be adjusted by the Landlord. The effective
date of any such adjustment shall be:

  (a)

in the case of any measurement made prior to or within six months of the
Commencement Date, the date the Tenant is allowed possession of the Premises
under this Lease; and

        (b)

in all other cases, the date of the determination of the measurement.

Any such measurement by an Expert shall be final and binding on the Landlord and
the Tenant subject to the Landlord’s right from time to time to cause the
Rentable Area of the Premises and/or Project or any part thereof to be
remeasured by an Expert as set out above. Neither the Landlord nor the Tenant
may claim any adjustment to the annual Basic Rent or to the calculation of
Additional Rent based on the Rentable Area of the Premises except in accordance
with a measurement by an Expert made pursuant to this Section and, for greater
certainty, neither the Landlord nor the Tenant may claim any adjustment to the
annual Basic Rent or to the calculation of Additional Rent based on such
measurement for the period prior to the effective date of such adjustment as set
out above.

5.4

Payment of Rent - General

      (a)

All payments required to be made by the Tenant pursuant to this Lease shall be
paid when due, without prior demand and without any abatement, set-off,
compensation or deduction whatsoever, except as may be otherwise expressly
provided herein, at the address of the Landlord set out in Section 1.1(a)(ii) or
at such other place as the Landlord may designate from time to time to the
Tenant.

      (b)

All payments required to be made by the Tenant pursuant to this Lease, except
for Rental Taxes, shall be deemed to be Rent and shall be payable and
recoverable as Rent, and the Landlord shall have all rights against the Tenant
for default in any such payment as in the case of arrears of Rent.

      (c)

The Tenant shall pay to the Landlord all Rental Taxes applicable from time to
time, calculated and payable in accordance with Applicable Laws and the Tenant
shall pay such amount at the earlier of: (i) the time provided for by Applicable
Laws; and (ii) the time such Rent is required to be paid under this Lease. The
amount payable by the Tenant on account of Rental Taxes shall be deemed not to
be Rent for the purpose of such calculation but in the event of a failure by the
Tenant to pay any amount, the Landlord shall have the same rights and remedies
as it has in the event of a failure by the Tenant to pay Rent.

      (d)

•At the Landlord's request, the Tenant shall make all payments under this Lease
by way of post- dated cheques, automatic withdrawals or electronic funds
transfer from the Tenant's bank account and shall execute and deliver either
concurrently with this Lease or from time to time within three Business Days
following request for it, such documentation as may be required by the Landlord
and its bank in order to effect such payments.• The Tenant authorizes the
Landlord to withdraw monthly Rent payments from the Tenant’s account by way of
direct withdrawals, as may be arranged from time to time between financial
institutions administering the Tenant’s and the Landlord’s accounts. The Tenant
further agrees to execute and provide whatever further documentation, account
information, cancelled cheques or otherwise, which are reasonably requested by
the Landlord in order to assist the Landlord in the administration of a
pre-authorized payment procedure for monies owing or accruing due as Rent under
this Lease.

      (e)

•If the Tenant begins to use all or part of the Premises for the conduct of its
business on a date that is earlier than the Commencement Date, Rent shall begin
to accrue from such earlier date, and the Tenant shall pay to the Landlord the
Rent accrued, in each case within 30 days of receipt from the Landlord of an
invoice in respect of such Rent•.

      (f)

If the •Commencement Date or the date the Tenant commences to conduct its
business at the Premises is other than the first day of a full period in respect
of which any item of Rent is calculated, or the• last day of the Term is other
than the last day of a full period, then unless otherwise provided in this
Lease, the amount of such item of Rent payable in respect of the broken period
shall be prorated on the basis of a 365 day year.

      5.5

Payment of Additional Rent

      (a)

Prior to the Commencement Date and at or prior to the beginning of each Fiscal
Year thereafter, the Landlord shall compute and deliver to the Tenant a bona
fide estimate in respect of such Fiscal Year of the Tenant's share of Property
Taxes, the Tenant’s share of Operating Costs (being its Proportionate Share
subject to Section 6.7) and such other items of Additional Rent as the Landlord
may estimate in advance and the Tenant shall pay to the Landlord in monthly
instalments one-twelfth of such estimate simultaneously with the Tenant's
payments of Basic Rent, provided that the monthly instalments on account of the
Tenant's share of Property Taxes may be

8

--------------------------------------------------------------------------------


 

determined so that the Landlord collects all such amounts payable by the Tenant
by the final due date in the relevant calendar year. The Landlord may from time
to time re-estimate any items of Additional Rent and may fix monthly instalments
for the then remaining balance of the Fiscal Year so that such items will be
entirely paid during such Fiscal Year.

        (b)

Within a reasonable period of time after all information necessary to calculate
actual Additional Rent becomes available after the end of each Fiscal Year, the
Landlord will provide to the Tenant a written statement (in this Section 5.5
referred to as the "Statement") setting out in reasonable detail the amount of
Operating Costs, the Property Taxes and such other items of Additional Rent as
the Landlord had estimated in advance for such Fiscal Year. If the Tenant’s
share of Property Taxes, the Tenant’s share of Operating Costs (being its
Proportionate Share subject to Section 6.7) and other items of Additional Rent
actually paid by the Tenant to the Landlord during such Fiscal Year differs from
the amount of the Tenant’s share of Property Taxes, the Tenant’s share of
Operating Costs and other items of Additional Rent payable for such Fiscal Year,
the Tenant shall pay such difference or the Landlord shall credit the Tenant's
account (as the case may be), without interest within 30 days after the date of
delivery of the Statement. The respective obligations of the Landlord and the
Tenant in this Section 5.5(b) shall survive the end of the Term or earlier
termination of this Lease.

        (c)

The Tenant shall not claim a re-adjustment in respect of Operating Costs or
Property Taxes or other items of Additional Rent estimated by the Landlord or
the share payable by the Tenant on account thereof for any Fiscal Year except by
notice given to the Landlord within six months after delivery of the Statement,
stating the particulars of the error in computation.

        (d)

If the Tenant disputes the accuracy of any Statement within the period permitted
under Section 5.5(c) above and the Landlord and the Tenant fail to settle the
matter within a reasonable period, the matter shall be referred by the Landlord
to an Expert for prompt determination. The Tenant shall pay in accordance with
the Statement until such decision is rendered. The Expert’s signed determination
shall be final and binding on both the Landlord and the Tenant. Any adjustment
required to any previous payment made by the Tenant or the Landlord by reason of
any such determination shall be made within 14 days thereof, and the party
required to pay such adjustment shall bear all costs of the Expert, except that
if the amount to be paid is 20% or less of the amount in dispute, the Tenant
shall pay all such costs.

5.6      •Rent Deposit

The Landlord acknowledges receipt from the Tenant of the Rent Deposit to be
applied to the Rent as it becomes due or as otherwise provided in Section
1.1(k)(i) and, to the extent it is not so applied from time to time, to be held,
without interest, as security (without prejudice to the Landlord’s other rights
and remedies) for the observance and performance of the Tenant’s obligations
under this Lease.•

5.7      Security Deposit

The Landlord acknowledges receipt from the Tenant of the Security Deposit to be
held, without interest, as security (without prejudice to the Landlord’s other
rights and remedies) for the observance and performance of the Tenant’s
obligations under this Lease. If the Tenant defaults in the performance of any
of the terms, covenants, conditions and provisions of this Lease as and when the
same are due to be performed by the Tenant, then the Landlord, at its option,
may appropriate and apply all or any part of the Security Deposit on account of
any losses or damages sustained by the Landlord as a result of such default.
Upon demand by the Landlord following any such appropriation, the Tenant shall
pay to the Landlord an amount sufficient to restore the total original amount of
the Security Deposit. If the Tenant complies with all of the terms, covenants,
conditions and provisions under this Lease, the Security Deposit shall be
returned to the Tenant without interest within 90 days after the expiry or
earlier termination of the Term, or, at the Landlord's option, shall be applied
by the Landlord on account of the last month's Rent. Notwithstanding the
foregoing, if the Tenant fails to execute and deliver this Lease within 5 days
of receipt from the Landlord or fails to take possession of the Premises by the
Commencement Date, the Landlord may, at its sole option, terminate this Lease,
whereupon the Security Deposit shall be retained by the Landlord as liquidated
damages on account of the Tenant’s default and not as a penalty.

5.8      Net Lease

The Tenant acknowledges and agrees that it is intended that this Lease shall be
a completely carefree net lease for the Landlord and that the Landlord shall not
be responsible for any costs, charges, expenses and outlays of any nature
whatsoever arising from or relating to the Premises during the Term, whether
foreseen or unforeseen and whether or not within the contemplation of the
parties at the commencement of the Term, except as shall be otherwise expressly
provided in this Lease.

9

--------------------------------------------------------------------------------

ARTICLE 6 - OPERATING COSTS AND TAXES

6.1      Property Taxes Payable by Landlord

The Landlord shall pay all Property Taxes, but it may defer such payments or
compliance to the fullest extent permitted by law so long as it pursues in good
faith any contest or appeal of any such Property Taxes with reasonable
diligence.

6.2

Property Taxes Payable by Tenant

        (a)

The Tenant shall pay as Additional Rent directly to the Landlord in each Fiscal
Year the Tenant's share of Property Taxes as determined pursuant to this
Section.

        (b)

The Tenant’s share of Property Taxes shall be the portion of the Property Taxes
that are attributable to the Premises, as determined by the Landlord. Without
limiting the foregoing:

        (i)

the Landlord may, if it so elects, determine that the Tenant’s share of Property
Taxes attributable to the Premises shall be the Proportionate Share of Property
Taxes;

        (ii)

the Landlord shall be entitled, but not obligated, to allocate Property Taxes
amongst categories of premises in the Project on the basis of such factors as
the Landlord determines to be relevant and to adjust the Tenant’s share of
Property Taxes based on such allocation;

        (iii)

if there are separate assessments (or, in lieu of separate assessments,
calculations made by authorities having jurisdiction from which a reasonable
approximation of separate assessments can be made) for the Premises for Property
Taxes, the Landlord may in its sole discretion (but need not) have regard
thereto;

        (iv)

nothing herein shall compel or require the Landlord to adjust, continue to
adjust or to make the same determination or allocation of Property Taxes from
year to year or in any Fiscal Year; and

        (v)

for the purposes of determining the share of Property Taxes payable by the
Tenant pursuant to this Lease, Property Taxes shall include such additional
amounts as would have formed part of Property Taxes had the Project been fully
assessed during the whole of the relevant Fiscal Year as fully completed and
fully occupied by tenants, with no special exemptions or reductions, and without
taking into account any actual or potential reduction of Property Taxes or
change of assessment category or class for premises within the Project which are
vacant or under utilized.

        6.3

Business Taxes and Other Taxes of Tenant

The Tenant shall promptly pay before delinquency to the taxing authorities or to
the Landlord, if it so directs, as Additional Rent, any taxes, rates, duties,
levies and assessments whatsoever, whether municipal, provincial, federal or
otherwise, levied, imposed or assessed against or in respect of the operations
at, occupancy of, or conduct of business in or from the Premises by the Tenant
or any other permitted occupant, including the Tenant's Business Taxes, if
levied in the province in which the Building is situate. Whenever requested by
the Landlord, the Tenant shall deliver to the Landlord copies of receipts for
payment of all such taxes.

6.4      Assessment Appeals

The Tenant shall not appeal any governmental assessment or determination of the
value of the Project or any portion of the Project whether or not the assessment
or determination affects the amount of Property Taxes or other taxes, rates,
duties, levies or assessments to be paid by the Tenant.

6.5      Operating Costs

Subject to the exclusions and deductions stipulated in Section 6.6, "Operating
Costs" means the total, without duplication, of the costs, expenses, fees,
rentals, disbursements and outlays (in Sections 6.5 and 6.6 referred to
collectively as "costs") of every kind, whether direct or indirect, paid,
payable or incurred by or on behalf of the Landlord on a cash basis (or on an
accrual basis as and to the extent that the Landlord may determine) in the
ownership, maintenance, repair, replacement, operation, administration,
supervision and management of the Project, including, without limitation:

  (a)

costs of providing security, supervision, traffic control, transportation
services (including both on- site and off-site transportation), janitorial,
landscaping, window cleaning, waste collection, disposal and recycling and snow
removal services and the costs of machinery, supplies, tools, equipment and
materials used in connection with the Project (including rental costs of such
items);

        (b)

costs of telephone and telecommunications (including riser, rooftop and wireless
management), information technology, telecopier, stationery, office equipment,
supplies, signs and directory

10

--------------------------------------------------------------------------------


 

boards and other services and materials required for management, maintenance and
operation (whether on or off-site and whether incurred by the Landlord or a
management company);

          (c)

costs of providing electricity, fuel, heat, processed air, water, telephone,
gas, sewage disposal and other utilities and services (including all energy
management and administration costs) and costs of replacing building standard
electric light fixtures, ballasts, tubes, starters, lamps, light bulbs and
controls (to the extent such item is charged separately to the Tenant pursuant
to this Lease then the costs of any such item attributable to other leaseable
premises shall be excluded);

          (d)

costs of:

          (i)

operating, maintaining, replacing, modifying and repairing the Project,
including without limitation such costs where incurred by the Landlord in order
to comply with Applicable Laws or required by the Landlord's insurance carrier
or resulting from normal wear and tear to the Project;

          (ii)

providing, installing, modifying and upgrading energy conservation equipment and
systems, life safety and emergency response systems, materials and procedures
and telecommunication systems and equipment if any;

          (iii)

making alterations, replacements or additions to the Project intended to reduce
Operating Costs, improve the operation of the Project and the systems,
facilities and equipment serving the Project, or maintain their operation; and

          (iv)

replacing machinery or equipment which by its nature requires periodic
replacement,

         

all to the extent that such costs are fully chargeable in the Fiscal Year in
which they are incurred in accordance with generally accepted accounting
principles as applied by the Landlord, or as specified in this Lease;

          (e)

depreciation or amortization of the costs referred to in Section 6.5(d) above as
determined in accordance with generally accepted accounting principles as
applied by the Landlord, or as specified in this Lease, if such costs have not
been charged fully in the Fiscal Year in which they are incurred, and interest
or imputed interest (at 2% per annum over the Prime Rate) on the undepreciated
or unamortized balance of such costs, it being recognized that the Landlord,
acting reasonably, may depreciate or amortize any such cost over a longer or
shorter period than that which corresponds to the period over which the benefits
of having incurred that cost are realized;

          (f)

amounts paid to, or reasonably attributable to the remuneration of, all
personnel (whether on or off-site and whether employed by the Landlord or a
management company) involved in the maintenance, repair, replacement, operation,
administration, supervision and management of the Project, including fringe
benefits, severance pay, termination payments, uniforms and other employment
costs;

          (g)

auditing, accounting, legal and other professional and consulting fees and
disbursements incurred in connection with the maintenance, repair, replacement,
operation, administration, supervision and management of the Project, including
those incurred with respect to the preparation of the statements required under
the provisions of this Lease and costs of minimizing, contesting or appealing
assessments of Property Taxes (whether or not successful);

          (h)

costs of all insurance which the Landlord is obligated or permitted to obtain
under this Lease and the amounts of losses incurred or claims paid either below
the insurance deductible amounts or as the co-insurance portion of an insured
claim, and should the Landlord choose in whole or in part to self-insure, the
amount of reasonable contingency reserves not exceeding the amount of premiums
that would otherwise have been incurred in respect of the risks undertaken;

          (i)

Property Taxes to the extent not charged to the Tenant pursuant to Section 6.2
and to other tenants of the Project pursuant to lease provisions similar to such
Section;

          (j)

Capital Tax and Large Corporations Tax;

          (k)

fair market rental value (having regard to rent being charged for similar space
including additional rent for operating costs and property taxes) of space used
by the Landlord and/or its property manager, in connection with the maintenance,
repair, operation, administration and management of the Project and such fair
market rental value of any building amenities (such as conference and day-care
facilities provided primarily for tenants of the Project), together with the
costs relating to such building amenities; and

          (l)

a management fee in an amount comparable to that which would be charged by a
real estate management company for management of similar office buildings in the
area in which the Building is located.

11

--------------------------------------------------------------------------------

6.6      Limitations on Operating Costs

In determining Operating Costs, the cost (if any) of the following shall be
excluded or deducted, as the case may be:

  (a)

major repairs to Structural Components that are required as a result of
defective design or construction of such Structural Components;

        (b)

interest on, and the capital retirement of debt, except as specifically provided
in Section 6.5(e), and ground rent payable to the lessor under any ground or
other lease pursuant to which the Landlord has an interest in the Project;

        (c)

expenses relating to decorating or redecorating or renovating premises demised,
or to be demised, to tenants or occupants of the Project and costs relating to
tenant inducements, allowances or similar expenses;

        (d)

all leasing expenses, real estate brokers' fees, leasing commissions,
advertising premises for lease, and space planners' fees;

        (e)

repairs or maintenance done for the direct account of other tenants;

        (f)

net recoveries by the Landlord in respect of warranties or guarantees and
insurance claims to the extent (but only to the extent) that the repair costs in
respect of the work covered by such warranties or guarantees or insurance claims
have been charged as Operating Costs; and

        (g)

amounts recovered from TSPs and tenants as contributions to the cost of
telecommunications related services (including riser, rooftop and wireless
management) to the extent (but only to the extent) that those costs have been
included in Operating Costs.

6.7      Adjustments of Operating Costs

In computing Operating Costs:

  (a)

if less than 100% of the Rentable Area of the Project is completed or occupied
during any period for which a computation must be made, the amount of Operating
Costs will be increased by the amount of the additional costs determined by the
Landlord, that would have been incurred had 100% of the Rentable Area of the
Project been completed or occupied during that period, provided that the
foregoing shall not result in the Tenant's Proportionate Share being greater
than it would be if the Project was fully occupied and completed;

        (b)

where the Landlord determines, acting reasonably but in its sole discretion,
that any item(s) of Operating Costs are provided only to or for the benefit of
the Building (if it is part of a Project) or a portion of the Project or
Building, then the Landlord shall be entitled, but not obligated, to allocate
the cost of those item(s) over such portion of the Project or Building and
adjust the Tenant’s Operating Cost payment based on such allocation;

        (c)

if the Project or the Building is comprised of different categories of leaseable
premises, the Landlord shall be entitled, but not obligated, to allocate
Operating Costs among the various categories on the basis of such factors as the
Landlord determines to be relevant and to adjust the Tenant’s Operating Cost
payment based on such allocation; and

        (d)

if any facilities, services or utilities:


  (i)

for the operation, administration, management, repair and maintenance of the
Building are provided from another building or other buildings (whether within
the Project or elsewhere) owned or operated by Landlord or its manager;

        (ii)

for the operation, administration, management, repair and maintenance of another
building or other buildings (whether within the Project or elsewhere) owned or
operated by the Landlord or its manager are provided from the Building; or

        (iii)

are otherwise shared between the Building and another building or other
buildings (whether within the Project or elsewhere),

the costs, charges and expenses of such items shall be allocated by the
Landlord, between the Building and other building or buildings (whether within
the Project or elsewhere) on a reasonable basis.

6.8      Reduction or Control of Operating Costs

The Tenant shall comply with any reasonable practices or procedures that the
Landlord, may from time to time introduce to reduce or control Operating Costs
and shall pay, as Additional Rent, all costs, as determined by the Landlord,
that may be incurred by the Landlord as a result of any non-compliance. The
Landlord may use an Expert to assist it in making such determination.

12

--------------------------------------------------------------------------------

ARTICLE 7 - HVAC, UTILITIES AND OTHER LANDLORD SERVICES

7.1

Heating, Ventilating and Air Conditioning

      (a)

The Landlord shall provide processed air in quantities and at temperatures
required to maintain conditions within a reasonable temperature range in the
Premises during Business Hours. If the Tenant requests the provision of
processed air outside Business Hours, the Landlord shall provide such processed
air if it is reasonably able to do so, at the Tenant's cost determined in
accordance with the Landlord's standard rate schedule for such additional
service in effect from time to time.

      (b)

Any rebalancing of the climate control system necessitated by the installation
of partitions, equipment or fixtures by the Tenant or by any use of the Premises
not in accordance with the design standards of such system shall be performed by
the Landlord at the Tenant's expense. The Landlord shall not be responsible for
inadequate performance of the Building Systems if: (i) attributable to any
arrangement of partitioning in the Premises or changes therein, the failure to
shade windows which are exposed to the sun, the production by the Tenant of
smoke, odours or contaminated air which the Building Systems are not designed to
accommodate, or any use of electrical power by the Tenant which exceeds the
standard of normal use as determined by the Landlord; (ii) the occupancy level
of the Premises exceeds one person to every 150 square feet of Rentable Area of
the Premises on an open floor basis; or (iii) the Tenant does not keep the
heating, ventilation or air-conditioning vents or air returns free and clear of
all obstructions.

      7.2

Electricity and Other Utilities

      (a)

The Landlord will provide and permit the Tenant to use the electricity, domestic
water, sewage disposal and other utility services serving the Building in such
quantities as the Landlord, from time to time determines to constitute normal
use for tenants in the Building. The Tenant shall not overload the capacity of
any such service. The Tenant shall not bring onto the Premises any
installations, appliances or business machines which are likely to consume
significant amounts of electricity or other utilities or which require special
venting without the prior written consent of the Landlord. The Tenant shall not
engage any Person to provide any utility service to the Premises.

      (b)

The Landlord shall replace building standard and, at the Landlord's election,
non-standard electric light fixtures, ballasts, tubes, starters, lamps, light
bulbs and controls in the Premises. In carrying out its obligations, the
Landlord may adopt a system of periodic group relamping in accordance with sound
building management practices.

      (c)

Direct and indirect costs relating to the use by the Tenant of electricity and
other utility services in quantities which represent normal use for tenants in
the Building, as determined by the Landlord, will form part of Operating Costs
or be paid by the Tenant to the Landlord separately as Additional Rent, as and
to the extent that the Landlord may elect from time to time. The Landlord may
install, at the Tenant’s expense, separate meters or other measuring devices in
the Premises or elsewhere to measure the Tenant’s consumption and the Landlord
may use an Expert at the Tenant’s sole cost to assist it in determining such
consumption.

      7.3

Special HVAC Services and Utilities and Excess Quantities

If the Tenant requests interior climate control services, electricity, sewage
disposal, water or other utility services of a type or in quantities that exceed
normal use by tenants in the Building, as determined by the Landlord, the
Landlord shall supply such services if the Landlord determines, in its sole
discretion, that the provision of such services: (a) is within the capacity of
the Building Systems; (b) would not affect the operation, aesthetics or
structure of the Building or Project; (c) would not reduce the efficiency of the
existing services supplied to other tenants or parts of the Building or Project;
and (d) is otherwise feasible. The Tenant will pay to the Landlord all costs,
both non-recurring and recurring, of providing all such services. Such costs
shall be determined by the Landlord, and may include installation at the
Tenant's expense of separate meters or other measuring devices in the Premises
or elsewhere and the Landlord may use an Expert at the Tenant’s sole cost to
assist it in determining such costs.

7.4

Other Landlord Services

      (a)

The Landlord may provide janitorial services to the Premises in accordance with
standards from time to time prevailing for similar office buildings in the area
in which the Building is located. The Tenant shall grant access necessary for
the performance of the janitorial services and shall leave the Premises in a
condition that facilitates the performance of such services. All interior glass,
curtains, carpets, rugs and drapes of any kind in the Premises shall be cleaned
and maintained by the Tenant using contractors approved by the Landlord. If the
Landlord does provide janitorial services to the Premises, the Tenant shall not
otherwise engage any Person to provide cleaning or janitorial services to the
Premises.

      (b)

The Landlord shall provide elevator service during Business Hours for use by the
Tenant in common with others, except when prevented by maintenance or repairs.
Subject to emergencies, the Landlord will operate at least one passenger
elevator for use by tenants at all times.

13

--------------------------------------------------------------------------------


  (c)

The Landlord shall provide necessary supplies in public washrooms sufficient for
normal use by tenants in the Building.

7.5      Additional Services Provided by Landlord

The Tenant shall pay to the Landlord the costs of all services provided by the
Landlord to the Tenant (plus an administrative charge of 15%), other than
services supplied by the Landlord and charged as Operating Costs. Such services
shall include services performed at the Tenant's request or otherwise provided
for herein including, without limitation: (a) the provision of processed air,
electricity and other utilities and services outside of Business Hours or of a
special nature or in excess quantities; (b) replacement of non-standard electric
light fixtures, ballasts, tubes, starters, lamps, light bulbs and controls; (c)
special janitorial or cleaning services; (d) operating elevators for the sole
benefit of the Tenant and supervising the movement of furniture, equipment,
freight and supplies for the Tenant; and (e) construction of any Leasehold
Improvements or other work performed at the request of or on behalf of the
Tenant.

7.6

Telecommunications

        (a)

The Landlord shall incur no expense or liability whatsoever with respect to any
aspect of the provision of telecommunication services, including, without
limitation, the cost of installation, service, materials, repairs, maintenance,
interruption or loss of telecommunication service.

        (b)

The Tenant may utilize a telecommunication service provider (a "TSP") of its
choice with the Landlord’s prior written consent, but:

        (i)

if the TSP is required to provide or install facilities in the Building or
Project in order to enable it to provide service to the Tenant, the Landlord
must first determine that there is sufficient space in, or on the Building or
Project for the installation of the TSP's facilities and that the TSP is
acceptable to the Landlord; and

        (ii)

if the TSP intends to install, or has installed or purchased facilities situated
in the Building or Project for the purpose of providing telecommunication
services to tenants in the Building or Project, the Landlord may require the TSP
to execute and deliver the Landlord’s standard form of TSP licence agreement and
provide plans of the proposed installation.

        (c)

The Landlord may deem it desirable to provide a central telecommunications cable
distribution system ("CDS") in the Building or Project for use by TSPs and
tenants. If the Landlord provides a CDS, the Tenant's TSP or the Tenant, as the
case may be, may be required by the Landlord to use the CDS for its
communications cabling needs on terms and conditions to be set by the Landlord.
These terms and conditions will include obligations for the TSP, or the Tenant,
as the case may be, to pay user fees and to contribute to Operating Costs
associated with the CDS and a complete release of the Landlord and indemnity
from the TSP, or the Tenant, as the case may be, in respect of the use of the
CDS.

        (d)

If the Tenant's approved TSP does not have a point of connection in the
Premises, the Tenant may be required to install its own cable and facilities or
to purchase cable and facilities from the Landlord for installation in the
communication pathways and risers of the Building for connection to the Tenant's
TSP's facilities in the main terminal room, at the main distribution frame or at
other points of connection designated by the Landlord. In such case: (i) the
Tenant may be required to pay access fees; (ii) the Tenant may be required to
remove such cable and facilities and restore any damage caused by the removal,
or, at the Landlord's option, to pay the cost of removal and restoration; (iii)
the Tenant will be required to contribute to the costs of riser management
incurred by the Landlord; and (iv) the Tenant will be required to abide by any
policies, directions or requirements of the Landlord or any riser manager
retained by the Landlord and to pay, in addition, any direct costs invoiced to
the Tenant by the riser manager in respect of plan review charges, inspection
charges and other services provided by the riser manager to the Tenant.

        (e)

If required by the Landlord, the Tenant shall change its TSP if the licence
agreement referred to above in Section 7.6(b) is terminated or expires and is
not renewed. The Tenant acknowledges that the Landlord has no obligation to
ensure continuation of services by the Tenant's TSP or any other TSP in the
Building.

        (f)

The Landlord may require, upon 30 days’ prior written notice, that the Tenant
relocate all or any portion of the cables or facilities installed by it.

        7.7

Signs and Premises Identification

The Tenant shall not erect, affix, install or maintain any signs, lettering,
identification or any promotional or other written materials visible from the
exterior of the Building or Project or from any interior Common Areas and
Facilities. The Landlord shall, at the request and expense of the Tenant, supply
and install: (a) on or near the entrance door of the Premises a sign bearing the
name of the Tenant; (b) identification in any elevator lobby directional signage
on the Tenant's floor; and (c) one entry in any directory board for the
Building, each in accordance with the Landlord's uniform scheme for
identification signage. Any tenant occupying at least a full floor

14

--------------------------------------------------------------------------------

in the Building may, subject to having received the Landlord's prior written
approval as to design, location, material and method of installation, supply and
install its own sign in the elevator lobby of each full floor occupied by it.

ARTICLE 8 - OPERATION, CONTROL AND MAINTENANCE BY LANDLORD

8.1      Operation of the Building by Landlord

The Landlord shall operate the Building in accordance with all Applicable Laws
and with standards from time to time prevailing for similar office buildings in
the area in which the Building is located, subject, however, to the limitations
occasioned by the design and age of the Building and the capacity of its
systems.

8.2      Control of the Project by Landlord


The Landlord has at all times exclusive control of the Project and its
management and operation, but not so as to deny the Tenant access to the
Premises or interrupt delivery of services or utilities, in each case except in
an emergency or to perform maintenance. Without limiting the generality of the
foregoing, at any time and from time to time, the Landlord may:

  (a)

make repairs, replacements, changes or additions to the structure, systems,
facilities and equipment in the Project (including the Premises) where necessary
to serve the Premises or other parts of the Project;

        (b)

make changes or additions to any part of the Project not in or forming part of
the Premises including, without limitation, dedicating or conveying portions of
the Lands, granting easements, rights-of-way, restrictive covenants or other
interests in the Lands and constructing additional improvements in or adjoining
the Lands;

        (c)

•rearrange the Premises, or take back from or demise to the Tenant space in or
adjoining the Premises (not, however, exceeding 200 square feet in any one
instance), as may from time to time be required by the Landlord, acting
reasonably, for the benefit of the Project or other tenants or occupants
thereof, and the Landlord and the Tenant shall co-operate with each other in
that regard, and shall execute such further agreements and lease amendments as
may be required to give effect to this provision;•

        (d)

own or acquire from time to time lands or buildings contiguous to or near the
Project and may at its option retain them separately or have them included as
part of the Project. The Landlord may from time to time cease to include as part
of the Project any buildings or vacant lands now or hereafter forming part of
the Project;

        (e)

terminate or amend the Tenant's right of use of any of the Common Areas and
Facilities, change the location and size of any of the Common Areas and
Facilities or use parts of the Common Areas and Facilities for promotional or
other activities;

        (f)

retain contractors and employ all personnel, including supervisory personnel and
managers, that the Landlord considers necessary for the effective maintenance,
repair, operation, management and control of the Project;

        (g)

control, supervise and regulate the shipping and delivery of goods, supplies,
equipment and fixtures within the Project, and in addition the Landlord may
require that the movement of all goods, supplies, equipment and fixtures between
shipping and receiving areas and the Premises be effected by the Landlord or
someone it designates; and

        (h)

do and perform such other acts in and to the Project or any of its component
parts as the Landlord considers reasonable for the proper and efficient
maintenance, repair, operation, management and control of the Project,

provided that in the course of the Landlord's exercise of its rights hereunder,
the Landlord shall be deemed not to have re-entered the Premises nor to have
breached any obligation of this Lease. The Landlord shall perform all of its
work as expeditiously as is reasonable so as to interfere as little as is
reasonably possible with the Tenant's use of the Premises.

8.3      Name of Building

The Landlord may from time to time designate a name or other identification for
the Building or Project. The Tenant shall be responsible for any costs it incurs
as a result of any changes in the name or identification (such as changes to its
stationery and other material). The Tenant shall have no rights in any such
names or identification.

8.4      Maintenance and Repair by Landlord

The Landlord shall keep or cause to be kept the following in good repair to the
standards from time to time prevailing for similar office buildings in the area
in which the Building is located, subject, however, to the

15

--------------------------------------------------------------------------------

limitations occasioned by the design and age of the Building and the capacity of
its systems and to reasonable wear and tear not inconsistent with such standard:

  (a)

the Structural Components, exterior walls, windows and roofs of the Building;
and

        (b)

the Common Areas and Facilities,

provided that:

  (c)

if all or part of Building Systems require repair, replacement, maintenance or
inspections, the Landlord shall have a reasonable time in which to complete such
work, and during such time shall only be required to maintain such services as
are reasonably possible in the circumstances; and

        (d)

no reduction or discontinuance of such services or loss of use of the Premises
shall be construed as an eviction of the Tenant or (except as specifically
provided in this Lease) release the Tenant from any obligation under this Lease.

8.5      Access by Landlord

The Tenant shall permit the Landlord, its agents and others authorized by it, to
enter the Premises to inspect, to provide services or to make repairs,
replacements, changes or alterations as set out in this Lease, to take such
steps as the Landlord may deem necessary for the safety, improvement, alteration
or preservation of the Premises or the Project and to show the Premises to
Mortgagees, prospective Mortgagees, purchasers and prospective purchasers and,
during the last 18 months of the Term, to prospective tenants, and no such entry
shall constitute a re-entry by the Landlord or an eviction or entitle the Tenant
to any abatement of Rent. However, in effecting such entry the Landlord shall
use reasonable efforts to minimize interference with the Tenant’s use and
enjoyment of the Premises, and the Landlord shall endeavour to give the Tenant
at least twenty-four (24) hours’ prior notice before doing any repair or
maintenance work (other than in the case of an emergency or apprehended
emergency).

8.6      Relocation

The Landlord shall have the right, in its sole discretion, from time to time, on
not less than 60 days’ written notice to the Tenant, to relocate the Premises to
other premises within the Project having approximately the same area as the
Premises. The Landlord shall be entitled to designate the location of the new
premises and the date by which the Tenant must relocate to the new premises, and
such location and date shall be specified in the written notice. As of the date
so specified, the Tenant’s right to use and occupy the Premises will terminate,
whether or not the Tenant has moved, unless the Landlord has in its sole
discretion by another notice in writing extended such date. The Tenant shall on
the date set out in the notice from the Landlord relocate to the other premises
and vacate the Premises, and the provisions of Section 9.3 shall apply in
respect of the Premises on such date. If the Landlord relocates the Premises
prior to occupancy of the Premises by the Tenant, it shall reimburse the Tenant
for all expenses already incurred by the Tenant in preparing to move into the
Premises to the extent that such expenditure is for items or materials not
usable in the alternate premises. If the Landlord relocates the Tenant after
occupancy of the Premises by the Tenant, the Landlord shall provide the
relocated premises improved to a standard and using materials of approximately
the same quality as the Leasehold Improvements which exist in the existing
Premises at the time of relocation and will reimburse the Tenant (upon receipt
of copies of receipted third party invoices) for direct costs associated with
the relocation, including, without limitation, moving costs, reprinting of a
limited supply of stationery and supplies and disconnection and reconnection of
telephone and computer equipment and systems. In no case will the Tenant be
reimbursed or compensated for indirect costs including overhead, overtime
charges or loss of profits and the Tenant will minimize costs by re-using all
fixtures and trade fixtures from the Premises where it is feasible to do so. The
Landlord agrees to use reasonable efforts to effect the relocation with a
minimum of disruption to the Tenant’s business. The Landlord and the Tenant
shall enter into a lease amending agreement in the Landlord's standard form to
confirm the terms of the relocation including, without limitation, any
adjustment to the Basic Rent if the Rentable Area of the relocated premises is
different than the Rentable Area of the existing Premises and to confirm that
all other terms and conditions of this Lease shall apply with respect to the
relocated premises for the remainder of the Term.

ARTICLE 9 - MAINTENANCE AND ALTERATIONS BY TENANT

9.1      Maintenance and Repair by Tenant

The Tenant shall at its sole cost maintain and repair the Premises and all
Leasehold Improvements in good order and condition to the standards from time to
time prevailing for similar office buildings in the area in which the Building
is located, subject to reasonable wear and tear not inconsistent with such
standard and with the exception only of those repairs which are the obligation
of the Landlord under this Lease and subject to Article 14.

9.2      Alterations by Tenant

The Tenant may from time to time at its own expense install Leasehold
Improvements and alter existing Leasehold Improvements (the "Alterations")
provided that:

  (a)

all Alterations shall require the prior written approval of the Landlord, which
approval may be withheld or conditioned by the Landlord in its sole discretion,
save and except for minor

16

--------------------------------------------------------------------------------


 

alterations to Leasehold Improvements which do not affect the structure of the
Building or Project, any exterior walls, windows or roof, any of the Building
Systems or the aesthetics of the Building or Project and which do not require a
building permit, provided the Tenant has given written notice with reasonable
detail of the proposed Alterations to the Landlord in advance;

        (b)

for Alterations which require the Landlord's approval, the Tenant shall furnish
the Landlord with two complete sets of professionally prepared working drawings
(which shall include any architectural, structural, electrical, mechanical,
computer system wiring and telecommunication plans) of the proposed Alterations.
The Tenant shall retain the Landlord’s base building mechanical, electrical and
structural engineering consultants to ensure compatibility of the Building
Systems and the Alterations. If the Tenant uses other consultants for the
preparation of the Tenant’s working drawings, then the Landlord may elect to
retain architects and engineers to review such working drawings for the purpose
of approving the proposed Alterations (it being understood that notwithstanding
such approval, the Landlord shall have no responsibility with respect to the
adequacy of such working drawings). The Tenant shall pay to the Landlord, on
demand, the costs of the examination of such drawings by either the Landlord or
an outside consultant plus an administration fee of 15% of such costs;

        (c)

the Alterations shall be subject to regulation, supervision, control and
inspection by the Landlord and, in addition to any other payment contained in
this Article, the Tenant shall pay to the Landlord, on demand, the Landlord’s
then current fee for coordination services provided by the Landlord during the
Tenant’s construction of its Alterations;

        (d)

the Tenant shall provide, prior to the commencement of Alterations, evidence of
required workers compensation coverage and proof of owner and contractors
protective liability insurance coverage, with the Landlord, any property manager
and any Mortgagee as required by the Landlord, to be named as additional
insureds, in amounts, with insurers, and in a form satisfactory to the Landlord,
which shall remain in effect during the entire period in which the Alterations
will be carried out. In addition, if requested by the Landlord, the Tenant shall
provide proof of performance and payment bonds being in place;

        (e)

the Tenant will deliver a list identifying every contractor and subcontractor,
accompanied by an up-to-date valid clearance certificate for each of them issued
by the appropriate workers compensation, safety and insurance authority and the
Landlord shall have approved, prior to commencement of the Alterations, such
contractors and subcontractors and their respective labour affiliations. The
Tenant will not use any contractor or permit the use of any sub-contractor that
is not identified on the list;

        (f)

if any proposed Alterations could affect the structure, the floors, the ceiling,
the roof, the beams or columns, the exterior walls or the Building Systems, the
Landlord may in its sole discretion require that any such Alterations be
performed by either the Landlord or its contractors in which case the Tenant
shall pay the Landlord's cost plus an administration fee of 15%;

        (g)

the Tenant shall have provided to the Landlord a copy of the contract for the
Alterations and evidence satisfactory to the Landlord as to the existence of all
necessary permits;

        (h)

the Tenant shall perform the Alterations or cause the Alterations to be
performed: (i) in accordance with any construction methods and procedures manual
for the Building or Project; (ii) in accordance with the plans and
specifications submitted to and approved in writing by the Landlord; (iii) in
accordance with any conditions, regulations, procedures or rules imposed by the
Landlord; (iv) in compliance with all Applicable Laws; and (v) in a good and
workmanlike and expeditious manner using new materials;

        (i)

the Landlord may inspect construction as it proceeds;

        (j)

upon completion of the Alterations, the Tenant shall provide the Landlord with a
complete set of "as built" drawings in hard copy and AutoCad format for the
Alterations; and

        (k)

if the Tenant fails to observe any of the requirements of this Article, the
Landlord may in its sole discretion require that construction stop and, at the
Landlord’s option, that the Premises be restored to their prior condition
failing which the Landlord may do so and the Tenant shall pay the Landlord's
cost plus an administration fee of 15%.

9.3      Removal of Improvements and Fixtures

All Leasehold Improvements shall immediately upon their placement become the
Landlord's property without compensation to the Tenant. Except as otherwise
directed by the Landlord in writing, no Leasehold Improvements or trade fixtures
shall be removed from the Premises by the Tenant either during or at the expiry
or earlier termination of the Term except that:

  (a)

the Tenant may, during the Term, in the usual course of its business, remove its
trade fixtures, provided that the Tenant is not in default under this Lease; and

17

--------------------------------------------------------------------------------


  (b)

the Tenant shall, at its sole cost do the following (the "Restoration"): (i)
remove all of its trade fixtures; and (ii) remove such of the Leasehold
Improvements and wiring, cables and related devices and equipment and restore
the Premises and any other part of the Project affected thereby to the then
current base building standard of the Building as established by the Landlord
from time to time, all as the Landlord shall require by notice prior to the
expiration of the Term. Such Restoration shall be completed by the date (the
"Restoration Date") that is the later of: (A) the end of the Term; and (B) 15
days after the Landlord's notice, provided that in the event of termination of
this Lease prior to the expiry of the Term, such Restoration shall be completed
no later than 15 days after the date the Landlord recovers possession of the
Premises. Despite the foregoing the Tenant shall leave in place and in an
unimpaired condition such Leasehold Improvements and wiring, cables and related
devices and equipment as the Landlord may by notice in writing direct, if any.

The Tenant shall at its own expense repair any damage caused to the Project by
the Leasehold Improvements, trade fixtures or wiring, cables and related devices
and equipment and/or such Restoration. If the Tenant does not remove its trade
fixtures, or wiring, cables and related equipment prior to the expiry or earlier
termination of the Term, such trade fixtures or wiring, cables and related
devices and equipment shall, at the option of the Landlord, be deemed abandoned
and become the property of the Landlord and may be removed from the Premises and
sold or disposed of by the Landlord in such manner as it deems advisable and the
Tenant shall pay to the Landlord on demand all costs incurred by the Landlord in
connection therewith, plus an administration fee of 15% of the costs. The Tenant
at the end of the Term shall peaceably surrender and yield up possession of the
Premises to the Landlord in as good a condition, repair and decoration as that
in which the Tenant is required to maintain the Premises throughout the Term
(including as provided for in Section 9.1), shall return to the Landlord at the
Landlord’s management office for the Project all keys and other entry devices
for the Premises and the Project which are in the possession of the Tenant, and
shall inform the Landlord of all combinations of locks, safes and vaults, if
any, that will remain in the Premises. If the Tenant fails to complete any work
or effect any of the other matters referred to in this Section within the period
specified, the Tenant shall pay compensation to the Landlord for damages
suffered by the Landlord for loss of use of the Premises, which damages shall
not be less than double the per diem Rent payable during the last month
preceding the expiry or earlier termination of the Term (or which would have
been payable but for any discount or rent-free period applicable to such last
month). Further, if the Tenant does not complete the Restoration by the
Restoration Date the Landlord may carry out such Restoration and the Tenant
shall pay to the Landlord the cost of the Restoration plus an administration fee
of 15%. The Tenant’s obligations in this Section 9.3 shall survive the end of
the Term or earlier termination of this Lease.

9.4      Liens

The Tenant shall pay before delinquency for all materials supplied and work done
in respect of the Premises so as to ensure that no lien or claim of lien is
registered against any portion of the Lands or Project or against the Landlord's
or Tenant's interest in the Lands or Project. If a lien or claim of lien is
registered or filed, the Tenant shall discharge it at its expense within five
Business Days after notice from the Landlord (or sooner if such lien or claim is
delaying a financing or sale of all or any part of the Project), failing which
the Landlord may at its option discharge the lien or claim of lien by paying the
amount claimed to be due into court and the amount so paid and all expenses of
the Landlord including legal fees (on a solicitor and client basis) shall be
paid by the Tenant to the Landlord. The Tenant shall not mortgage, charge, grant
a security interest in or otherwise encumber any Leasehold Improvements.

9.5      Notice by Tenant

The Tenant shall promptly notify the Landlord of any accident, casualty, defect,
damage or deficiency which occurs or exists in any part of the Project and which
comes to the attention of the Tenant.

ARTICLE 10 - USE OF PREMISES

10.1    Permitted Use

The Tenant shall continuously use the whole of the Premises only as a commercial
business office, which the Tenant shall operate in a first-class, reputable
manner befitting the reputation and image of the Building, and for no other
purpose. The Tenant shall not use the Premises in a manner which does or could
result in excessive demands being placed on the Building Systems or other Common
Areas and Facilities.

10.2    Compliance with Laws

The Tenant shall use and occupy and shall cause the Premises to be used and
occupied in compliance with all Applicable Laws and in a safe, careful and
proper manner. It is the Tenant’s responsibility to ensure that its use from
time to time is permitted by all Applicable Laws. At the Landlord's request the
Tenant shall comply with any directive, policy or request of any governmental or
quasi-governmental authority or any other reasonable request of the Landlord, in
respect of any energy conservation, waste management, safety, security or other
matter relating to the operation of the Project. If due primarily to the
Tenant's use or occupancy of the Premises, improvements or changes are necessary
to comply with any Applicable Laws or with any such directive, policy or request
or with the requirements of insurance carriers, the Landlord may at its option
either do the necessary work, at the expense of the Tenant, or forthwith give
notice to the Tenant to do such work within the requisite period of time and the
Tenant shall then do such work within the requisite period of time. The Tenant
shall pay to the Landlord the costs of any such work done by the Landlord,
together with an administration fee of 15%.

18

--------------------------------------------------------------------------------

10.3    Nuisance, Interference, Waste, Overloading

The Tenant shall not cause or allow any act or thing which constitutes a
nuisance or which is offensive to the Landlord or other occupants of the Project
or which interferes with the operation of any Building Systems or with the
computer equipment, telecommunication equipment or other technological equipment
of the Landlord, any service providers or other occupants of the Project. The
Tenant shall keep the Premises free of debris and other items that might attract
rodents or vermin and free of anything of a dangerous, noxious or offensive
nature or which could create a fire, environmental, health or other hazard
(including any electromagnetic fields or other forms of radiation) or undue
vibration, heat or noise. The Tenant shall not cause or allow any overloading of
the floors of the Project or the bringing into any part of the Project,
including the Premises, of any articles or fixtures that by reason of their
weight, use or size might damage or endanger the structure or any of the
Building Systems.

10.4    Rules and Regulations

The Tenant shall comply and cause every Person over whom it has control to
comply with the Rules and Regulations. The Landlord shall have the right from
time to time to make amendments, deletions and additions to such Rules and
Regulations. If the Rules and Regulations conflict with any other provisions of
this Lease, the other provisions of this Lease shall govern. The Landlord shall
not be obligated to enforce the Rules and Regulations and shall not be
responsible to the Tenant for failure of any person to comply with the Rules and
Regulations. The Rules and Regulations may differentiate between different types
of tenants, different parts of the Building or the Project or otherwise. The
Landlord agrees that it will not enforce the Rules and Regulations in a manner
that is discriminatory to the Tenant.

ARTICLE 11 - INSURANCE, LIABILITY AND INDEMNITY

11.1    Tenant’s Insurance

The Tenant shall effect and maintain from the earlier of the Commencement Date
and the date the Tenant begins operating in the Premises, and thereafter during
the Term, at its sole cost and expense:

  (a)

"all risks" insurance upon all property owned by the Tenant or by others and for
which property the Tenant is responsible located in the Project including
equipment, furniture, fixtures and Leasehold Improvements in amounts sufficient
to fully cover, on a replacement cost basis without deduction for depreciation,
all such items;

        (b)

if applicable, comprehensive form boiler and machinery insurance on a blanket
repair and replacement basis with limits for each accident in an amount not less
than the full replacement cost of all Leasehold Improvements and all property in
the Premises not owned by the Landlord;

        (c)

commercial general liability insurance on an occurrence basis, against claims
for bodily injury, personal injury, economic loss and property damage arising
from occurrences in or about the Project or arising from or in any way relating
to the Tenant's use or occupancy of the Premises or the Project, contractual
liability (including coverage of the indemnities provided for in this Lease),
non-owned automobile liability and owner and contractors protective liability,
in amounts which are from time to time acceptable to a prudent tenant in the
community in which the Building is located (as determined by the Landlord), but
not less than $5,000,000.00 in respect of each occurrence;

        (d)

Tenant's legal liability insurance for the full replacement cost of the Premises
including loss of the use of the Premises;

        (e)

business interruption insurance for a minimum period of 24 months in an amount
that will reimburse the Tenant for direct or indirect loss of earnings
attributable to all perils insured against in Sections 11.1(a) and 11.1(b) or
attributable to prevention of access to the premises or the Building as a result
of any such perils, including extra expense insurance if applicable; and

        (f)

any other form of insurance that the Landlord or any Mortgagee may require from
time to time in form, amounts and for insurance risks acceptable to the Landlord
and any Mortgagee.

Should the Tenant fail to maintain any of the insurance required pursuant to
this Section 11.1 and should such default continue for two Business Days after
notice to the Tenant, then in addition to any other rights and remedies, the
Landlord may, but shall have no obligation to, elect to obtain the required
insurance and the Tenant shall upon demand pay to the Landlord, as Rent, the
Landlord’s cost of obtaining such insurance, together with an administration fee
of 15%.

11.2    Form of Tenant Policies

Each policy required pursuant to Section 11.1 shall be in a form and with
insurers acceptable to the Landlord, having reasonable deductibles, and: (a) the
insurance described in Sections 11.1(a) and 11.1(b) and any other property
damage insurance shall include, as additional named insureds (but without
liability for premiums) as its interests may appear the Landlord, any Mortgagee
and other Persons with an interest in the Project from time to time

19

--------------------------------------------------------------------------------

designated in writing by the Landlord; (b) the insurance described in Section
11.1(c) shall include as additional named insureds (but without liability for
premiums) the Landlord, any Mortgagee, any other Persons with an interest in the
Project from time to time designated in writing by the Landlord and any property
manager or facilities manager retained by the Landlord in respect of the
Project; (c) all property damage and liability insurance shall contain
provisions for cross-liability and severability of interests among the Landlord,
the other insureds and the Tenant; and (d) all property damage insurance
(including boiler and machinery insurance) shall contain a waiver of any rights
of subrogation which the insurer may have against the Landlord and those for
whom the Landlord is in law responsible whether the damage is caused by the act,
omission or negligence of the Landlord or such other Persons.

11.3    Certified Copies and Notice to Landlord

The Tenant shall provide to the Landlord, prior to the earlier of the
Commencement Date and the date the Tenant begins operating in the Premises,
certified copies or other evidence satisfactory to the Landlord that the Tenant
has obtained all insurance policies required by this Lease and shall provide
written evidence of the continuation of such policies not less than ten days
prior to their respective expiry dates. Each policy required pursuant to Section
11.1 shall provide that: (a) the insurer must notify the Landlord and any
Mortgagee in writing at least 30 days prior to any material change detrimental
to the Landlord or any Mortgagee or the cancellation of any such policy; (b) the
policy shall not be invalidated in respect of the interests of the Landlord or
any Mortgagee or any other additional insureds by reason of any breach or
violation of any warranties, representations, declarations or conditions
contained in such policy; and (c) the policy shall be non-contributing with, and
shall apply only as primary and not excess to any other insurance available to
all and any of the Landlord, any Mortgagee or any other additional insured
referred to above.

11.4    Landlord's Insurance

The Landlord shall effect and maintain during the Term: (a) liability insurance;
(b) "all risks" property insurance; (c) boiler and machinery insurance; and (d)
such other insurance on the Building and all property and interest of the
Landlord in the Building as determined by the Landlord, in each case, to the
extent, with coverage and in amounts as determined by the Landlord from time to
time. However, despite any other provision of this Lease, as long as Sun Life
Assurance Company of Canada or an affiliate thereof (as the term "affiliate" is
defined in the Canada Business Corporations Act or the Insurance Companies Act
(Canada)) is the Landlord, the Landlord may self-insure, in whole or in part, in
respect of any and all casualties; in that event upon the request of the Tenant
from time to time the Landlord will furnish a statement as to the perils in
respect of which and the amounts to which it has insured the Project and the
improvements and installations in the Premises, and also of the perils and
amounts as to which the Landlord is self-insuring the Project and the
improvements and installations in the Premises.

11.5    Insurance Risks

The Tenant shall not do, omit to do, or permit to be done or omitted to be done
upon the Premises or any other portion of the Project anything that may
contravene or be prohibited by any of the Landlord’s insurance policies in force
from time to time covering or relevant to any part of the Project or which would
prevent the Landlord from procuring such policies with companies acceptable to
the Landlord. If the occupancy of the Premises, the conduct of business in the
Premises or any acts or omissions of the Tenant in the Premises or any other
portion of the Project causes or results in any increase in premiums for any of
the Landlord’s insurance policies, then, without limiting any other rights or
remedies of the Landlord, the Tenant shall pay any such increase and a 15%
administration fee thereon as Additional Rent forthwith upon receipt of the
invoices of the Landlord for such additional premiums. A written report by an
Expert at the Tenant’s sole cost concerning the cause of any increase in
premiums will be accepted as conclusive evidence of the cause for the purposes
of determining the Tenant's liability to pay for increases as Additional Rent.
If the Landlord has chosen to self-insure, the Tenant will pay to the Landlord,
as Additional Rent forthwith upon receipt of the invoices of the Landlord
setting out reasonable particulars, the charges that otherwise would have been
payable under this subsection (including the 15% administration fee thereon) had
the Landlord not chosen to self-insure.

11.6    Release of Landlord

The Tenant hereby releases the Landlord from any and all claims, actions, causes
of action, damages, demands for damages and other liabilities, howsoever
arising, that may be made by the Tenant against the Landlord under the
provisions of this Lease to the extent of all insurance proceeds paid under the
policies of insurance maintained by the Tenant or which would have been paid if
the Tenant had maintained the insurance required under this Lease and had
diligently processed any claims thereunder. In addition and without limitation,
the Tenant agrees that the Landlord, regardless of negligence or alleged
negligence on the part of the Landlord or any breach of the Lease by the
Landlord and, notwithstanding anything else herein contained, shall not be
liable for and hereby releases the Landlord from:

  (a)

any and all claims, actions, causes of action, damages, demands for damages and
other liabilities:

          (i)

for or related to any bodily injury, personal injury, illness or discomfort to
or death of the Tenant or any of its agents, officers, contractors, employees,
invitees, licensees and any other Person for whom the Tenant is legally
responsible in or about the Project or the Premises; and

          (ii)

for or related to any loss or damage to property owned by the Tenant or by
others and for which property the Tenant is responsible in or about the Project
or the Premises, and, without limiting the foregoing, the Landlord shall not be
liable for any damage caused by

20

--------------------------------------------------------------------------------

steam, water, rain or snow which may leak into, issue or flow from part of the
Project, including the Premises, or from the pipes or plumbing works thereof, or
from any other place or for any damage caused by or attributable to the
condition or arrangement of any electric or other wiring;

  (b)

any loss or damage caused as a result of any damage, destruction, construction,
alteration, expansion, expropriation, reduction, repair or reconstruction from
time to time of the Project, any parts or components of the Project or of
improvements on adjoining properties or by anything done or omitted to be done
by any other tenant or occupant;

        (c)

any act or omission (including theft, malfeasance or negligence) on the part of
any agent, contractor or person from time to time employed by Landlord to
perform janitorial services, security services, supervision or any other work in
or about the Premises or the Project;

        (d)

any loss or damage, however caused, to books of account, records, files, money,
securities, negotiable instruments, papers, computer disks, tapes, software,
data and other electronic files and their storage media of any kind or to other
valuables of the Tenant including art, artworks, statuary, antiques, gems and
precious metals of the Tenant and of others;

        (e)

any loss or damage arising from obstruction of deliveries to or from the
Premises or interruption, cessation, faulty operation, breakdown or failure of
any Building Systems, including but not limited to, the supply of any utilities,
telecommunication services (whether controlled or owned by the Landlord or not)
or other services in, to or serving the Project or the Premises, whether they
are supplied by the Landlord or by others; and

        (f)

any indirect or consequential damages including, but not limited to, loss of
profit.

11.7    Release of Tenant

The Landlord hereby releases the Tenant, and its agents, officers and employees,
and any other Person for whom the Tenant is legally responsible from any
liability or claim that may be made by the Landlord against the Tenant under the
provisions of this Lease with respect to such loss to the extent of the lesser
of: (a) the amount, if any, by which such loss exceeds the amount of insurance
the Tenant is required to maintain under the terms of this Lease or actually
maintains, whichever is greater; and (b) the proceeds actually paid to the
Landlord with respect to such loss under the policies of insurance maintained by
the Landlord pursuant to Section 11.4 or which would have been paid if the
Landlord had maintained the insurance required under this Lease and had
diligently processed any claims thereunder. This release shall be operative only
if it is not prohibited by the Landlord's insurance policies and would not place
the Landlord in breach of such policies or expose the Landlord to additional
costs under or in connection with such policies.

11.8    Indemnity by Tenant

The Tenant shall indemnify and save harmless the Landlord from and against any
and all claims, actions, causes of action, damages, demands for damages, losses
and other liabilities and expenses (including, without limitation, those in
connection with bodily injury (including death), personal injury, illness or
discomfort or damage to property and legal fees on a solicitor and client basis)
due to or arising from or out of all and any of:

  (a)

subject to Section 11.7, any occurrence in, on or at the Premises or the
occupancy or use by the Tenant of the Premises or any other part of the Project
or occasioned wholly or in part by any act or omission of the Tenant, its
officers, employees, agents, contractors, invitees, licensees or by any Person
permitted by the Tenant to be on the Premises or the Project or due to or
arising out of any breach by the Tenant of this Lease; and

        (b)

any fault, default, negligence, gross negligence, wilful action or omission of
the Landlord, its agents, servants, employees or anyone for whom at law the
Landlord is liable, which causes interference with or obstruction of deliveries
to or from the Premises or interruption, cessation, faulty operation, breakdown
or failure of the Building Systems or utilities or services, including but not
limited to telecommunication or similar services (whether they are part of the
Building Systems or not) and suffered by customers, suppliers or other third
parties with whom the Tenant or any occupant of the Premises conducts business
or by other Persons who utilize any part of any telecommunications network to
which the Tenant or any other occupant of the Project is or are connected.

ARTICLE 12 - ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS

12.1    Transfers

The Tenant shall not enter into, consent to, or permit any Transfer without the
prior written consent of the Landlord, which consent shall be subject to the
Landlord's rights under Section 12.2. The Tenant shall pay to the Landlord the
Transfer Application Fee in respect of the proposed Transfer. Notwithstanding
any statutory provision to the

21

--------------------------------------------------------------------------------

contrary, it shall not be considered unreasonable for the Landlord to withhold
its consent if, without limiting any other factors or circumstances which the
Landlord may take into account:

  (a)

an Event of Default on the part of the Tenant hereunder has occurred and is
continuing, or the Tenant has previously been in material or persistent breach
of any of its obligations under this Lease;

          (b)

the proposed Transfer would be or could result in violation or breach of any
covenants or restrictions made or granted by the Landlord to other tenants or
occupants, or prospective tenants or occupants, of the Project;

          (c)

in the Landlord's opinion:

          (i)

either the financial background or the business history and capability of the
proposed Transferee is not satisfactory;

          (ii)

the nature or character of the proposed business of the proposed Transferee is
such that it might harm the Landlord's business or reputation or reflect
unfavourably on the Project, the Landlord, or other tenants of the Project, or
the image of any of them, or is unethical, immoral or illegal;

          (iii)

the use of the Premises by the proposed Transferee could be incompatible with
the other businesses or activities being carried on in the Project or could
result in excessive demands being placed on the Building Systems or other Common
Areas and Facilities; or

          (iv)

if the Transfer affects less than all of the Premises, the portion affected or
the portion remaining are not acceptable in respect of size, access or
configuration;

          (d)

the proposed Transferee or any principal of the proposed Transferee or any
principal shareholder of the proposed Transferee has a history of defaults under
other commercial leases or does not have a satisfactory history of compliance
with laws;

          (e)

the Landlord at the time has, or will have in the next ensuing three month
period, other premises in the Project suitable for leasing to the proposed
Transferee;

          (f)

the basic and additional rent payable by the Transferee is less than the Basic
Rent and Additional Rent payable by the Tenant hereunder as at the effective
date of the Transfer except in the case where the Landlord determines, in its
sole discretion, that payment of lesser rent by the Transferee will not
detrimentally affect the leasing program for the Project; or

          (g)

the proposed Transfer is to: (i) an existing tenant or occupant of the Project;
or (ii) a consulate, embassy, trade commission or other representative of a
foreign government; or (iii) a government, quasi-government or public agency,
service or office; or (iv) a proposed Transferee whose proposed use is one that
the Landlord in its sole discretion determines involves more pedestrian or other
traffic than would be usual for an ordinary office use; or (v) a proposed
Transferee whose proposed use is one that the Landlord in its sole discretion
determines could place on the Building Systems burdens exceeding those which
would be usual for an ordinary office use.

Any consent by the Landlord to a Transfer shall not constitute a waiver of the
necessity for such consent to any subsequent Transfer.

12.2    Tenant’s Notice, Landlord's Right to Terminate

If the Tenant intends to effect a Transfer the Tenant shall give prior written
notice to the Landlord of such intent specifying the identity of the Transferee,
the type of Transfer contemplated, the part of the Premises affected and the
financial and other terms of the Transfer, and shall provide such financial,
business or other information relating to the proposed Transferee and its
principals as the Landlord or any Mortgagee reasonably requires, together with
copies of all documents which record the particulars of the proposed Transfer.
The Landlord shall, within 30 days after having received such notice, the
Transfer Application Fee and all requested information, notify the Tenant either
that:

  (a)

it consents or does not consent to the Transfer in accordance with the
provisions of this Lease; or

        (b)

it elects to terminate this Lease as to the part of the Premises affected by the
proposed Transfer, or as to the whole Lease and Premises if the proposed
Transfer affects all of the Premises.

If the Landlord elects to terminate this Lease it shall stipulate in its notice
the termination date of this Lease, which date shall be the date of possession
contemplated under the proposed Transfer (provided that if such date is less
than 30 days or more than 90 days following the giving of notice of such
election, the Landlord may elect to have the termination date 30 days or 90
days, respectively, following the giving of notice). If the Landlord elects to
terminate this Lease, the Tenant may notify the Landlord in writing within ten
days following receipt of such notice of the Tenant's intention to refrain from
such Transfer and, if the Tenant provides such written notice within such time
period, then the Landlord's election to terminate this Lease shall become void.
If the Tenant fails to deliver such notice within such time period, then this
Lease shall, as to the whole or affected part of the Premises, as the case

22

--------------------------------------------------------------------------------

may be, be terminated on the date of termination stipulated by the Landlord in
its notice of election to terminate. If the Tenant is required to deliver
possession of a part only of the Premises, the Tenant shall pay all costs
incurred in connection with rendering that part functionally separate and
suitable for separate use and occupancy, including partitioning and providing
entrances and services.

12.3    Conditions of Transfer

The following terms and conditions apply in respect of a Transfer:

  (a)

if the Transfer is an assignment of this Lease in whole or in part, the Tenant
and the Transferee shall execute, prior to the Transfer being made, an agreement
with the Landlord in the Landlord’s form including the Transferee’s covenant to
be bound by all of the terms of this Lease;

        (b)

notwithstanding any Transfer, the Tenant shall remain liable under this Lease
and shall not be released from performing any of the terms of this Lease. The
Tenant’s liability shall continue notwithstanding any amendment of this Lease
throughout the Term and any exercise of any renewal or extension of the Term
provided for herein, regardless of whether or when an amendment of this Lease is
made (however the original Tenant’s liability will not be increased by any
amendment that it is not a party to) and notwithstanding that the Landlord may
collect rent from the Transferee. Without limiting the foregoing, the Tenant
shall be responsible for all acts or omissions of any subtenant, licensee or
occupant;

        (c)

if the basic and additional rent (net of reasonable out of pocket costs for
commissions, for cash allowances and for Alterations required by and made for
the Transferee by the Tenant, amortized on a straight line basis over the term
of the Transfer) to be paid by the Transferee under such Transfer exceeds the
Basic Rent and Additional Rent payable by the Tenant hereunder, the amount of
such excess shall be paid by the Tenant to the Landlord. If the Tenant receives
from any Transferee, either directly or indirectly, any consideration other than
basic rent or additional rent for such Transfer, either in the form of cash,
goods or services, the Tenant shall immediately pay to the Landlord an amount
equivalent to such consideration;

        (d)

if the Transfer is a sublease, the Transferee will execute a covenant in the
Landlord’s form and will agree to waive any statutory or other right to apply to
a court or to otherwise elect to: (i) retain the unexpired term of the Lease or
the unexpired term of the sublease; (ii) obtain any right to enter into any
lease or other agreement directly with the Landlord; or (iii) otherwise remain
in possession of any portion of the Premises, in any case where the Lease is
terminated, surrendered or otherwise cancelled, including, without limitation,
any disclaimer, repudiation, surrender or other termination (each of these
transactions being referred to as an "Early Termination") by any trustee in
bankruptcy of the Tenant or a Transferee, by any court appointed officer, or by
the Tenant or a Transferee in connection with any insolvency proceedings;

        (e)

if there is an Early Termination, the Tenant and any Transferee (except the
bankrupt or insolvent Tenant or Transferee) to whom the Landlord gives notice
within 60 days after the Early Termination, shall be considered to have entered
into a lease with the Landlord on the same terms and conditions as are contained
in this Lease except that the term of the lease shall commence on the date of
the Early Termination and shall expire on the date this Lease would have expired
but for the Early Termination; and

        (f)

notwithstanding the effective date of any permitted Transfer as between the
Tenant and the Transferee, all Rent for the month in which such effective date
occurs shall be paid in advance by the Tenant so that the Landlord will not be
required to accept partial payments of Rent for such month from either the
Tenant or the Transferee.

12.4    •Corporate Records

Upon the Landlord's request, the Tenant shall: (a) deliver a statutory
declaration by one of its senior officers setting forth the details of its
corporate and capital structure; (b) make available to the Landlord or its
representatives all of its corporate or partnership records, as the case may be,
for inspection at all times, in order to ascertain whether any Change of Control
has occurred; and (c) cause the Indemnifier(s), if any, to provide any of the
foregoing in respect of such Indemnifier(s).•

12.5    Permitted Transfers

Notwithstanding Section 12.1 and provided that the Required Conditions are
satisfied and there is not then an Event of Default, the Tenant shall have the
right on prior written notice to the Landlord, but without being required to
obtain the Landlord’s consent, to effect a Transfer in compliance with Section
12.3 in favour of a Permitted Transferee and the Landlord’s right to terminate
shall not apply to such a Transfer. For greater certainty and clarity the
subletting to the Permitted Transferee known as Savant Explorations Ltd. shall
in no manner release the Tenant from any covenant to be observed or performed by
it, nor shall the same constitute a waiver, modification or amendment of any of
the terms, provisions, covenants or obligations contained in this Lease.

23

--------------------------------------------------------------------------------

12.6    No Advertising

The Tenant shall not advertise that the whole or any part of the Premises are
available for a Transfer and shall not permit any broker or other Person to do
so unless the text and format of such advertisement is approved in writing by
the Landlord. No such advertisement shall contain any reference to the rental
rate of the Premises.

12.7    Sales or Dispositions by Landlord

The Landlord shall have the unrestricted right to sell, transfer, lease,
license, charge or otherwise dispose of all or any part of its interest in the
Project or any interest of the Landlord in this Lease. In the event of any sale,
transfer, lease or other disposition the Landlord shall thereupon, and without
further agreement, be released of all liability under this Lease arising from
and after such disposition. If required by the Landlord in connection with any
sale, transfer, charge or other disposition the Tenant shall, within five
Business Days of request, provide to the Landlord, prospective purchasers and
Mortgagees and their respective agents and consultants, access to the current
financial statements of the Tenant and any Indemnifier. If the Tenant is listed
on a recognized stock exchange in Canada or the United States, the Tenant agrees
to provide instead copies of the Tenant's annual reports, quarterly reports and
all other publicly distributed reporting materials.

ARTICLE 13 - LANDLORD FINANCING AND STATUS CERTIFICATES

13.1

Subordination and Postponement

      (a)

This Lease and the rights of the Tenant in this Lease shall be subject and
subordinate to any and all Mortgages and the Tenant, on request by and without
cost to the Landlord, shall, within five Business Days after such request,
execute and deliver any and all instruments required by the Landlord to evidence
such subordination. Upon request by the Tenant at the time of any request for
confirmation of subordination, the Landlord shall make reasonable efforts to
obtain from any Mortgagee an acknowledgement and assurance in writing addressed
to the Tenant, whereby such Mortgagee acknowledges that, in the event of any
such Mortgagee realizing upon the security, it will not disturb the Tenant and
will permit the Tenant to remain in possession under this Lease in accordance
with its terms, so long as the Tenant is not in default.

      (b)

The Landlord, as to any Mortgage, and a Mortgagee, as to any Mortgage held by
it, may, by notice to the Tenant, elect that this Lease and the rights of the
Tenant hereunder shall be prior to such Mortgage(s) and the Tenant, on request
by and without cost to the Landlord, shall, within five Business Days after such
request, execute and deliver any and all instruments required by the Landlord or
the Mortgagee, as the case may be, to confirm priority to this Lease over the
Mortgage(s).

      13.2

Attornment

At any time after any of the following has occurred:


  (a)

if a Mortgagee delivers a notice of attornment;

        (b)

if a Mortgagee shall take possession of the Building or the Premises; or

        (c)

if the interest of the Landlord is transferred to any Person (in this Article
referred to as a "Purchaser") by reason of foreclosure or other proceedings for
enforcement of any Mortgage, or by delivery of a conveyance,

the Tenant shall, at the option of the Mortgagee or the Purchaser, as the case
may be, exercisable by notice in writing to the Tenant, be deemed to have
attorned to the Mortgagee or the Purchaser, as the case may be, upon receipt of
such notice. The Landlord, the Mortgagee or the Purchaser, as the case may be,
may require the Tenant to enter into all instruments required by the Landlord,
the Mortgagee or the Purchaser, as the case may be, to confirm such attornment.
Upon such attornment the obligations of the Tenant under this Lease shall
continue in full force and effect upon all the same terms, conditions and
covenants in this Lease.

13.3    Status Certificates

The Tenant shall at any time and from time to time execute and deliver to the
Landlord, or as the Landlord, a Mortgagee or a Purchaser may direct, within
•five• ten Business Days after it is requested, a certificate of the Tenant, in
the form supplied, addressed to the Landlord, the Mortgagee or the Purchaser, as
the case may be, and/or any prospective purchaser, lessor or Mortgagee,
certifying such particulars, information and other matters in respect of the
Tenant (including its financial standing), the Premises and this Lease that the
Landlord, the Mortgagee or the Purchaser, as the case may be, may request. The
Tenant will be liable for damages to the Landlord for failure to execute and
deliver the requested certificate. Failure to execute the requested certificate
within the stipulated •five• ten Business Day period is a default under this
Lease and the Landlord may, at its option, terminate this Lease without
incurring any liability for so doing.

24

--------------------------------------------------------------------------------

13.4    Reliance

Notwithstanding that a Mortgagee or a Purchaser is not a party to this Lease, it
shall be entitled to rely upon and enforce the provisions of this Lease which
are stated to be for its benefit and, without limitation, the Mortgagee shall be
entitled to act as agent for the Landlord to the extent necessary to enforce any
such provisions.

ARTICLE 14 - DAMAGE, DESTRUCTION, DEMOLITION, EXPROPRIATION

14.1    Damage to Premises

If all or any material part of the Premises is rendered untenantable or
completely inaccessible by damage from fire or other casualty to the Building or
Project, then:

  (a)

if in the opinion of the Expert, the damage can be substantially repaired under
Applicable Laws within 180 days from the date of such casualty (employing normal
construction methods without overtime or other premium), the Landlord shall
forthwith repair such damage other than damage to Leasehold Improvements and any
other property that is not the responsibility of or is not owned by Landlord;
and

          (b)

if in the opinion of the Expert, the damage cannot be substantially repaired
under Applicable Laws within 180 days from the date of such casualty (employing
normal construction methods without overtime or other premium), then:

          (i)

the Landlord may elect to terminate this Lease as of the date of such casualty
by notice delivered to the Tenant not more than 20 days after receipt of the
Expert's opinion; and

          (ii)

if such damage occurs during the last two Lease Years of the Term, the Tenant
may elect to terminate this Lease as of the date of such casualty by notice
delivered to Landlord not more than 20 days after receipt of the Expert's
opinion,

failing which the Landlord shall forthwith repair such damage other than damage
to Leasehold Improvements or property that is not the responsibility of or is
not owned by Landlord.

14.2    Abatement

If the Landlord is required to repair damage to the Premises under Section 14.1
the Basic Rent payable by the Tenant shall be proportionately reduced to the
extent that the Premises are rendered untenantable or inaccessible, from the
date of the casualty until 30 days after completion by the Landlord of the
repairs to the Premises or until the Tenant again uses the Premises (or the part
thereof rendered untenantable), whichever first occurs. The Tenant shall effect
its own repairs as soon as possible after completion of the Landlord's repairs.
Notwithstanding the foregoing, there shall be no abatement or reduction of Rent
where the Landlord's repairs to the Premises take less than ten days to complete
after the damage occurs.

14.3    Termination Rights

Notwithstanding anything else contained in this Lease, if: (a) the Building is
partially destroyed or damaged so as to affect 25% or more of the Rentable Area
of the Building; or (b) in the opinion of the Expert the Building is unsafe or
access or services are affected and, in either case, cannot be substantially
repaired under Applicable Laws within 180 days from the date of such casualty
(employing normal construction methods without overtime or other premium); or
(c) the proceeds of insurance are substantially insufficient to pay for the
costs of repair or rebuilding or are not payable to or received by the Landlord;
or (d) any Mortgagee(s) or other Person entitled to the insurance proceeds shall
not consent to the repair and rebuilding, then the Landlord may terminate this
Lease by giving to the Tenant notice of such termination within 60 days of the
damage or destruction, in which event the Term shall cease and be at an end as
of the date of such damage or destruction and the Rent and all other payments
for which the Tenant is liable under the terms of this Lease shall be
apportioned and paid in full to the date of termination (subject to any
abatement under Section 14.2) .

14.4    Landlord's Rights on Rebuilding

In the event of damage to the Building and if this Lease is not terminated in
accordance with Sections 14.1 or 14.3, the Landlord shall forthwith repair any
damage to the Building, but only to the extent of the Landlord's obligations
under the terms of the various leases for premises in the Building (including
this Lease) and exclusive of any tenant's responsibilities with respect to such
repair. In repairing or rebuilding the Building or the Premises the Landlord may
use drawings, designs, plans and specifications other than those used in the
original construction and may alter or relocate the Building, the Common Areas
and Facilities or any part thereof, and may alter or relocate the Premises,
provided that the Building as repaired or rebuilt is of a similar standard and
the Premises as altered or relocated shall be of approximately the same size as
the original Premises.

14.5    Landlord's Demolition Rights

Despite any other provisions of this Lease, if the Landlord intends to demolish
or renovate substantially the Building or a substantial portion of the Building,
the Landlord may terminate this Lease on not less than 180 days’ notice to

25

--------------------------------------------------------------------------------

the Tenant. The Tenant shall on the date set out in the notice from the Landlord
vacate the Premises in accordance with the terms of this Lease. Also on such
date, the Term shall cease and be at an end and the Rent and all other payments
for which the Tenant is liable under the terms of this Lease shall be
apportioned and paid in full to the date of termination.

14.6    Expropriation

The Landlord and the Tenant shall co-operate in respect of any expropriation of
all or any part of the Premises or the Lands and Building so that each party may
receive the maximum award to which it is entitled in law. If the whole or any
part of the Premises or of the Lands and Building are expropriated, as between
the parties hereto, their respective rights and obligations under this Lease
shall continue until the day on which the expropriating authority takes
possession thereof. If, in the case of partial expropriation of the Premises
this Lease is not frustrated by operation of governing law and such
expropriation does not render the remaining part of the Premises untenantable
for the purposes of this Lease, the Tenant and the Landlord shall restore the
part not so taken in accordance with their respective repair obligations under
the provisions of Sections 14.1(a) and 14.2 of this Lease. In this Section 14.6
the word "expropriation" shall include a sale by the Landlord to any authority
with powers of expropriation, in lieu of or under threat of expropriation.

ARTICLE 15 - DEFAULT AND REMEDIES

15.1    Events of Default

Any of the following constitutes an Event of Default under this Lease:

  (a)

any Rent (which term for the purpose of this Article 15 shall include Rental
Taxes) is in arrears and is not paid within five days after notice from the
Landlord;

          (b)

the Tenant has breached any of its obligations in this Lease and, if such breach
is capable of being remedied and is not otherwise listed in this Section 15.1,
after notice from the Landlord:

          (i)

the Tenant fails to remedy such breach within ten days (or such shorter period
as may be provided in this Lease); or

          (ii)

if such breach cannot reasonably be remedied within ten days or such shorter
period, the Tenant fails to commence to remedy such breach within such ten days
or shorter period or thereafter fails to proceed diligently to remedy such
breach;

          (c)

the Lease or any goods, chattels or equipment of the Tenant is seized, taken or
exigible in execution or in attachment or if a writ of execution or enforcement
is issued against the Tenant and such writ is not stayed or vacated within ten
days after the date of such issue;

          (d)

the Tenant or any Indemnifier becomes insolvent or commits an act of bankruptcy
or takes the benefit of any statute for bankrupt or insolvent debtors or makes
any proposal, assignment, compromise or arrangement with its creditors, or if a
receiver is appointed for all or part of the business, property, affairs or
revenues of the Tenant;

          (e)

the Tenant makes a bulk sale of its goods (other than in conjunction with a
Transfer approved by the Landlord) or moves or commences, attempts or threatens
to move its goods, chattels and equipment out of the Premises (other than in the
normal course of its business);

          (f)

the Tenant fails to take possession of and occupy the Premises on the
Commencement Date, or if thereafter the Tenant abandons or attempts to abandon
the Premises or ceases to conduct business from the Premises, or the Premises
become vacant or substantially unoccupied for a period of ten consecutive days;
or

          (g)

the Tenant purports to effect a Transfer other than in compliance with the
provisions of this Lease.

15.2    Remedies

If and whenever an Event of Default occurs, the Landlord shall have the
following rights and remedies, exercisable immediately and without further
notice and at any time while the Event of Default continues:

  (a)

to terminate this Lease and re-enter the Premises. The Landlord may remove all
Persons and property from the Premises and store such property at the expense
and risk of the Tenant or sell or dispose of such property in such manner as the
Landlord sees fit without notice to the Tenant. Notwithstanding any termination
of this Lease, the Landlord shall be entitled to receive Rent and all Rental
Taxes up to the time of termination plus accelerated Rent as provided in this
Lease and damages including, without limitation: (i) damages for the loss of
Rent suffered by reason of this Lease having been prematurely terminated; (ii)
costs of reclaiming, repairing and re-leasing the Premises; and (iii) legal fees
and disbursements on a solicitor and client basis;

26

--------------------------------------------------------------------------------


  (b)

to enter the Premises as agent of the Tenant and to relet the Premises for
whatever length of time and on such terms as the Landlord in its discretion may
determine including, without limitation the right to: (i) take possession of any
property of the Tenant on the Premises; (ii) store such property at the expense
and risk of the Tenant; (iii) sell or otherwise dispose of such property in such
manner as the Landlord sees fit; and (iv) make alterations to the Premises to
facilitate the reletting. The Landlord shall receive the rent and proceeds of
sale as agent of the Tenant and shall apply the proceeds of any such sale or
reletting first, to the payment of any expenses incurred by the Landlord with
respect to any such reletting or sale, second, to the payment of any
indebtedness of the Tenant to the Landlord other than Rent and third, to the
payment of Rent in arrears, with the residue to be held by the Landlord and
applied to payment of future Rent as it becomes due and payable. The Tenant
shall remain liable for any deficiency to the Landlord;

        (c)

to remedy or attempt to remedy the Event of Default for the account of the
Tenant and to enter upon the Premises for such purposes. The Landlord shall not
be liable to the Tenant for any loss, injury or damages caused by acts of the
Landlord in remedying or attempting to remedy the Event of Default. The Tenant
shall pay to the Landlord, on demand, all expenses incurred by the Landlord in
remedying the Event of Default, together with an administration fee of 15% and
interest at the Default Rate from the date such expense was incurred by
Landlord;

        (d)

to recover from the Tenant all damages, costs and expenses incurred by the
Landlord as a result of the Event of Default including any deficiency between
those amounts which would have been payable by the Tenant for the portion of the
Term following such termination and the net amounts actually received by the
Landlord during such period of time with respect to the Premises; and

        (e)

to recover from the Tenant the full amount of the current month's Rent together
with the next three months' instalments of Rent, which shall immediately become
due and payable as accelerated rent.

15.3    Distress

Notwithstanding any provision of this Lease or any provision of any present or
future Applicable Laws, none of the goods, chattels or trade fixtures on the
Premises at any time during the Term shall be exempt from levy by distress for
Rent in arrears, and the Tenant waives any such exemption. If the Landlord makes
any claim against the goods and chattels of the Tenant by way of distress this
provision may be pleaded as an estoppel against the Tenant in any action brought
to test the right of the Landlord to levy such distress.

15.4    Interest and Costs

The Tenant shall pay to the Landlord upon demand: (a) interest at the Default
Rate on all Rent required to be paid hereunder from the due date for payment
until fully paid and satisfied; and (b) the Landlord’s then current
administration charge for each notice of default given by the Landlord to the
Tenant under this Lease. The Tenant shall pay and indemnify the Landlord against
damages, costs and expenses (including, without limitation, all legal fees on a
solicitor and client basis) incurred in enforcing the terms of this Lease, or
with respect to any matter or thing which is the obligation of the Tenant under
this Lease, or in respect of which the Tenant has agreed to insure or to
indemnify the Landlord.

15.5    Remedies Cumulative

No reference to or exercise of any specific right or remedy by the Landlord
shall prejudice or preclude the Landlord from exercising or invoking any other
remedy, whether allowed under this Lease or generally at law or in equity, and
the express provisions of this Lease as to certain rights and remedies are not
to be interpreted as excluding any other or additional rights and remedies
available to the Landlord generally at law or in equity.

ARTICLE 16 – MISCELLANEOUS

16.1    Relationship of Parties

Nothing contained in this Lease shall create any relationship between the
parties other than that of landlord and tenant, and, without limitation, nothing
in this Lease shall be construed to constitute the Landlord and the Tenant as
partners, joint venturers or members of a joint or common enterprise.

16.2    Consent Not to be Unreasonably Withheld

Except as otherwise specifically provided in this Lease, the Landlord and the
Tenant, and each Person acting for them, in granting a consent or approval or
making a determination, designation, calculation, estimate, conversion or
allocation under this Lease, will act reasonably and in good faith and each
Expert or other professional Person employed or retained by the Landlord will
act in accordance with the applicable principles and standards of such Person's
profession; however, the foregoing shall not apply in respect of any actions
taken by or on behalf of the Landlord under Article 15. The Tenant's sole remedy
against the Landlord in respect of any breach or alleged breach of this Section
shall be an action for specific performance and, without limitation, the
Landlord shall not be liable for damages and the Tenant shall not be entitled to
any other rights or remedies.

27

--------------------------------------------------------------------------------

16.3    Overholding

The Tenant has no right to remain in possession of the Premises after the end of
the Term. If the Tenant remains in possession of the Premises after the end of
the Term with the consent of the Landlord but without entering into a new lease
or other agreement then, notwithstanding any statutory provisions, legal
presumption or reasonableness requirement to the contrary, there shall be no
tacit renewal of this Lease or the Term and the Tenant shall be deemed to be
occupying the Premises as a tenant from month to month (with either party having
the right to terminate such month to month tenancy at any time on 30 days'
notice, whether or not the date of termination is at the end of a rental period)
at a monthly Basic Rent payable in advance on the first day of each month equal
to double the monthly amount of Basic Rent payable during the last month of the
Term (or which would have been payable but for any discount or rent-free period
applicable to such last month) and otherwise upon the same terms, covenants and
conditions as in this Lease insofar as these are applicable to a monthly tenancy
and, for greater certainty, including liability for all Additional Rent.

16.4    Registration

Neither the Tenant nor anyone on the Tenant's behalf or claiming under the
Tenant (including any Transferee) shall register this Lease or any Transfer
against the Lands. The Tenant may at its sole cost register a notice or caveat
of this Lease provided that: (a) a copy of the Lease is not attached; (b) no
financial terms are disclosed; (c) the Landlord gives its prior written approval
to the notice or caveat; and (d) the Tenant pays the Landlord's costs on account
of the matter. The Landlord may limit such registration to one or more parts of
the Lands. Upon the expiration or other termination of the Term the Tenant shall
immediately discharge or otherwise vacate any such notice or caveat at its sole
cost. If any part of the Lands which in the opinion of the Landlord are surplus
is transferred, the Tenant shall forthwith at the request of the Landlord
discharge or otherwise vacate any such notice or caveat as it relates to such
part. If any part of the Lands are made subject to any easement, right-of-way or
similar right, the Tenant at its sole cost shall immediately at the request of
the Landlord, which request the Landlord may make in its sole discretion,
postpone its registered interest to such easement, right-of-way or similar
right.

16.5    Unavoidable Delay

If any party is bona fide delayed, or hindered in or prevented from the
performance of any term, covenant or act required by this Lease by reason of any
cause beyond the control of the party affected including, without limitation,
strikes, lockouts or other labour disputes, the enactment, amendment or repeal
of any Applicable Laws, the failure of any existing tenant or occupant to vacate
the Premises, shortages or unavailability of labour or materials, riots,
insurrection, sabotage, rebellion, war, acts of terrorism, act of God, or any
other similar reason ("Unavoidable Delay"), then performance of such term,
covenant or act is excused for the period of the delay and the party so delayed,
hindered or prevented shall be entitled to perform such term, covenant or act
within the appropriate time period after the expiration of the period of such
delay. However, the provisions of this Section do not operate to excuse the
Tenant from the prompt payment of Rent and any other payments required by this
Lease or from vacating the Premises as and when required pursuant to any
provision of this Lease and Unavoidable Delay shall not include any delay caused
by the parties' default or act or omission, any delay avoidable by the exercise
of reasonable care by such party or any delay caused by lack of funds of such
party. The Landlord shall also be excused from the performance of any term,
covenant or act required hereunder if the performance of such item would be in
conflict with any directive, policy or request of any governmental or
quasi-governmental authority in respect of any energy, conservation, safety or
security matter.

16.6    Decisions of Experts; Arbitration

The decision of any Expert whenever provided for under this Lease and any
certificate of an Expert shall be final and binding on the parties and there
shall be no further right of dispute or appeal.

Wherever under any provision of this Lease it is stated that a matter is to be
determined by Arbitration, it shall be determined by a single arbitrator
appointed by the parties. If the parties cannot agree on a single arbitrator,
then, upon the application of either party, a Justice of the superior court of
the province in which the Premises are situate shall appoint an arbitrator whose
sole determination shall be final. The arbitrator shall be a disinterested
person of recognized competence in the real estate business where the Premises
are situate. The expense of such arbitration shall be borne equally by the
Landlord and the Tenant.

16.7    Notices

Any notice, demand, statement or request ("Notice") required or permitted to be
given under this Lease shall be in writing and shall be deemed to have been duly
given if personally delivered, delivered by courier or mailed by registered
prepaid post, in the case of Notice to the Landlord, to it at the address set
out in Section 1.1(a)(ii) and in the case of Notice to the Tenant, to it at the
Premises. Notice may not be given by facsimile transmission, electronic mail or
any other electronic communication.

Any such Notice given in accordance with the above requirements shall be deemed
to have been given, if mailed, on the fifth day following the date of such
mailing or, if delivered, on the day on which it was delivered so long as such
delivery was prior to 5:00 p.m. on a Business Day (and, if after 5:00 p.m. or if
any such day is not a Business Day, then it shall be deemed to have been
delivered on the next Business Day). Either party may from time to time by
Notice change the address to which notices to it are to be given.
Notwithstanding the foregoing, during any interruption or threatened
interruption in postal services, any Notice shall be personally delivered or
delivered by courier. If a copy of any Notice to the Tenant is to be sent to a
second address or to another Person other than the Tenant, the failure to give
any such copy shall not vitiate the delivery of the Notice to the Tenant.

28

--------------------------------------------------------------------------------

16.8    Confidentiality

The Tenant shall keep confidential all financial information in respect of this
Lease, provided that it may disclose such information to its auditors,
consultants and professional advisors so long as they have first agreed to
respect such confidentiality.

16.9    Power, Capacity and Authority

The Landlord and the Tenant covenant, represent and warrant to each other that
they have the power, capacity and authority to enter into this Lease and to
perform its obligations hereunder and that there are no covenants, restrictions
or commitments given by it which would prevent or inhibit it from entering into
this Lease.

16.10  Liability of Landlord

Any liability of the Landlord under this Lease shall be limited to its interest
in the Building from time to time. If the Landlord consists of more than one
Person, the liability of each such Person shall be several and be limited to its
percentage interest in the Building.

SCHEDULES


"A" Building Specific Information     "B" Sketch Showing Premises     "C" Rules
and Regulations     •"D" Indemnity Agreement•     "E" Condition of Premises

IN WITNESS WHEREOF the parties hereto have executed this Lease.

LANDLORD:

SUN LIFE ASSURANCE COMPANY OF CANADA a
s to a Fifty percent (50%) interest
by its duly authorized Agent
BENTALL KENNEDY (CANADA) LIMITED PARTNERSHIP
(by its General Partner, Bentall Kennedy (Canada) G.P. Ltd.)

  Per: _______________________________   Name:     We have the authority Title:
  to bind the corporation             Per: _______________________________    
Name:       Title:    

29

--------------------------------------------------------------------------------


  CONCERT REAL ESTATE CORPORATION     as to a Fifty percent (50%) interest      
          Per:_______________________________     Name:   We have the authority
Title:   to bind the corporation             Per:_______________________________
    Name:     Title:                 TENANT:           ARGENTEX MINING
CORPORATION                       Per:_______________________________     Name:
  I/We have the authority Title:   to bind the corporation      
Per:_______________________________     Name:     Title:  

30

--------------------------------------------------------------------------------

SCHEDULE "A" BUILDING - SPECIFIC INFORMATION

Part 1: Legal Description of Building Lands:

All and Singular that certain parcel or tract of land and premises situate,
lying and being in the City of Vancouver, in the Province of British Columbia,
and being composed of Lot “D”, Block 17, District Lot 185, Plan 18642.

Part 2: Legal Description of Project Lands, if applicable:

Not Applicable

Part 3: Measurement Standards:

1996 BOMA STANDARDS

--------------------------------------------------------------------------------

SCHEDULE "B" SKETCH SHOWING PREMISES

[exhibit10-1x32x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE "C" RULES AND REGULATIONS

(1)

Security and Safety

      (a)

The Landlord may from time to time adopt appropriate systems and procedures for
the security and safety of the Building and the tenants and occupants and
contents thereof, and the Tenant shall comply with the Landlord’s requirements
in respect of such systems and procedures.

      (b)

The Tenant shall participate in fire drills and evacuations of the Building as
directed by the Landlord. In the event of an emergency, the Tenant shall vacate
the Building if the Landlord or any public authority so directs in the manner
prescribed by the Landlord or such public authority.

      (c)

The Tenant shall not keep any inflammable oils or other inflammable, dangerous,
corrosive or explosive materials in the Premises or the Project, save and except
for incidental amounts used in the Tenant's business operations and kept and
used in accordance with all Applicable Laws.

      (2)

Use of Premises

      (a)

The Tenant shall not use or permit the Premises to be used for residential,
lodging or sleeping purposes, or for the storage of personal effects or articles
not required for business purposes.

      (b)

The Tenant shall not cook or heat any foods or liquids (other than the heating
of food in microwave ovens or the heating of water or coffee in coffee makers or
kettles) in the Premises without the written consent of the Landlord, and shall
not permit on the Premises the use of equipment for dispensing food or beverages
or for the preparation, solicitation of orders for, sale, serving or
distribution of food or beverages.

      (c)

Only persons approved from time to time by the Landlord may solicit orders for,
sell, serve or distribute foods or beverages in the Project or use the
entrances, elevators or corridors for any such purpose.

      (3)

Operation of Premises

      (a)

The Tenant shall place all refuse in the receptacles provided by the Tenant in
the Premises or in the receptacles (if any) provided by the Landlord for the
Building, and shall otherwise keep the Lands and the Project and the sidewalks
and driveways outside the Project free of all refuse.

      (b)

The Tenant shall neither obstruct nor use the entrances, passages, escalators,
elevators and staircases of the Project or the sidewalks and driveways outside
the Project for any purpose other than ingress to and egress from the Premises
and the Project.

      (4)

Repair, Maintenance, Alterations and Improvements

The Tenant shall carry out the Tenant’s repair, maintenance, alterations and
improvements in the Premises only during times agreed to in advance by the
Landlord and in a manner which will not interfere with the rights of other
tenants in the Project.

(5)      Deliveries

The Tenant shall not make or receive any deliveries from or to the Premises
except through the entrances, elevators and corridors and at the times
designated by the Landlord.

(6)      Movement of Articles

  (a)

Any furniture or equipment being moved in or out of the Premises by the Tenant
shall be moved through the entrances, elevators and corridors and at the times
designated by the Landlord. All appliances used to move articles in or out of
the Premises shall be equipped with rubber tires, slide guards and any other
safeguards required by the Landlord.

        (b)

The Tenant shall not place in or move about the Premises any heavy machinery or
equipment or anything liable to injure or destroy any part of the Premises or
the Project without the prior written consent of the Landlord.

(7)      Windows

The Tenant shall not install curtains, blinds or other window coverings without
the prior written consent of the Landlord. Window coverings that are installed
by the Tenant shall comply with the Landlord’s uniform scheme for the Building.

(8)      Washrooms and Water Fixtures

The Tenant shall be permitted to use those washrooms on the floor of the
Building on which the Premises are situated or, in lieu thereof, those washrooms
designated by the Landlord from time to time. The Tenant shall not use

--------------------------------------------------------------------------------

the washrooms or other water fixtures for any purposes other than those for
which they were intended, and no sweepings, rubbish, rags, ashes or other
substances shall be thrown into them.

(9)      Locks and Security Systems

The Landlord may from time to time install and change locks and/or security
systems on entrances to the Premises and the Building. The Tenant shall be
supplied with a reasonable number of keys or other entry devices for each
installation. Any additional keys or entry devices required by the Tenant must
be obtained from the Landlord at the Tenant’s expense. The Tenant shall not
place or cause to be placed any additional locks or security systems on
entrances to the Premises without the prior written consent of the Landlord.

(10)    Bicycles and Vehicles

The Tenant shall not bring any bicycles or other vehicles within any part of the
Lands or Project except in such area or areas designated by the Landlord from
time to time.

(11)    Animals and Birds

The Tenant shall not bring any animals (except dogs assisting the disabled) or
birds within any part of the Lands or Project without the consent of the
Landlord.

(12)    Antennae, Satellite Dish

The Tenant shall not install any radio or television antenna or satellite dish
on any part of the Lands or Project without the prior written consent of the
Landlord.

(13)    Smoking

The Tenant shall not permit smoking in any part of the Project, including the
Premises, except in areas, if any, expressly designated by the Landlord for such
purpose.

(14)    Canvassing, Soliciting and Peddling

Canvassing, soliciting and peddling in or about the Lands and Project are
prohibited.

(15)    Employees, Agents and Invitees

In these Rules and Regulations, "Tenant" includes the employees, agents,
invitees and licensees of the Tenant and others permitted by the Tenant to use
or occupy the Premises.

--------------------------------------------------------------------------------

•SCHEDULE "D" INDEMNITY AGREEMENT

INDEMNITY AGREEMENT


This Agreement is made the * day of *, 20*,

Between:

* [name and address of Indemnifier],

(the "Indemnifier")


-and-

* [name of Landlord],

(the "Landlord").

WHEREAS:

A.           The Landlord is the owner of the lands and premises known
municipally as * [address of Building] (the "Building"); and

B.            The Indemnifier and * [name of Tenant] (the "Tenant") have
requested the Landlord to enter into a lease (the "Lease") dated *, 20* [date of
Lease] between the Landlord, as landlord, and the Tenant, as tenant, relating to
premises in the Building and the Landlord has agreed to do so only if the
Indemnifier executes and delivers this Agreement in favour of the Landlord;

                 NOW THEREFORE for good and valuable consideration (the receipt
and sufficiency of which are acknowledged by the Indemnifier), the Indemnifier
agrees with the Landlord as follows:

1.              The Indemnifier covenants with the Landlord that the Tenant will
well and truly pay all Rent and other amounts payable under the Lease on the
days and at the times and in the manner provided in the Lease, and will observe
each and every covenant, proviso, condition, agreement and obligation contained
in the Lease on the part of the Tenant to be performed and observed, and that if
any default is made by the Tenant, whether in payment of monies or performance
of obligations, the Indemnifier shall forthwith on demand pay to the Landlord
such monies and perform such obligations and pay any and all damages resulting
from any non-payment or non-performance.

2.              The Indemnifier shall be jointly and severally liable with the
Tenant for all of the Tenant's obligations under the Lease, as if it were
separately named as a tenant under the Lease.

3.              This Indemnity is absolute and unconditional and the obligations
of the Indemnifier and the rights of the Landlord hereunder shall not be
affected or in any way prejudiced or impaired by: (a) any neglect or forbearance
by the Landlord in obtaining payment of Rent or other amounts or of enforcing
the provisions of the Lease or the obligations of the Tenant or any waiver or
failure to enforce any provision of this Agreement by the Landlord; (b) any
extensions of time or other indulgences given by the Landlord to the Tenant; (c)
any amendment of the Lease or other dealing between the Landlord and the Tenant
with or without notice to the Indemnifier; (d) any assigning or subletting by
the Tenant (with or without the Landlord's consent); or (e) any other act or
failure to act by the Landlord which would release, discharge or affect the
obligations of the Indemnifier if it were a mere surety, with the intent that
the obligations of the Indemnifier shall continue and shall not be released,
discharged or reduced or in any way impaired until such time as all of the
obligations of the Tenant under the Lease, now existing or to arise at any time
in the future, have been fully performed and satisfied.

4.              The Indemnifier expressly waives notice of the acceptance of
this Agreement and all notice of non-performance, non-payment or non-observance
on the part of the Tenant of the terms, covenants and conditions in the Lease.
Without limiting the generality of the foregoing, any notice which the Landlord
desires to give to the Indemnifier shall be sufficiently given if personally
delivered, delivered by courier or mailed by registered prepaid post, to the
Indemnifier at the Premises, and every such notice is deemed to have been given
upon the day it was delivered, or if mailed, on the fifth day following the date
of such mailing. The Indemnifier may designate by notice in writing a substitute
address for that set forth above. If two or more persons are named as
Indemnifier, such notice given hereunder or under the Lease shall be
sufficiently given if delivered or mailed in the foregoing manner to any one of
such Persons.

5.              The obligations of the Indemnifier under this Agreement shall
not be released, discharged or affected by the bankruptcy or insolvency of the
Tenant or any proposal made by it to its creditors or any repudiation of the
Lease pursuant to the Bankruptcy and Insolvency Act, S.C. 1992, or any successor
or similar legislation, or any disclaimer by any trustee in bankruptcy of the
Tenant or by the Tenant ceasing to exist (whether by winding-up, forfeiture,
cancellation or surrender of charter, or any other circumstance) or by any event
terminating the Lease including a reentry or termination. If the Lease is
terminated prior to the end of its term, except by surrender duly accepted by
the Landlord, then, at the option of the Landlord, the Indemnifier shall execute
a new lease of the Premises between the Landlord as landlord and the Indemnifier
as tenant for a term equal in duration to the residue of the term remaining

--------------------------------------------------------------------------------

unexpired at the date of such termination, and in all other respects upon the
same terms and conditions as are set forth in the Lease.

6.              The Landlord shall not be obliged to exercise its remedies
against the Tenant or any other person or against the Premises or to exhaust any
security given by the Tenant before demanding payment of monies or performance
of covenants by the Indemnifier.

7.              The Indemnifier's obligations under this Agreement bind the
Indemnifier and its legal representatives, heirs, executors, administrators,
successors and assigns (as the case may be) and may be assigned by the Landlord,
and will benefit and be enforceable by the successors and assigns of the
Landlord, and all parties who for the time being have the status of Landlord
under the Lease, whether or not such parties receive a specific assignment of
the Lease or of the Indemnifier's obligations, and whether or not notice of any
assignment or change in ownership of the Premises or any project of which the
Premises forms a part is given to the Indemnifier.

8.              The grammatical changes required to make the provisions of this
Agreement apply in the plural sense where the Indemnifier comprises more than
one person and to corporations, firms, partnerships, or individuals male or
female, will be assumed as though in each case fully expressed, and if the
Indemnifier consists of more than one person, the obligations of the Indemnifier
shall be deemed to be joint and several obligations of each such person. This
Agreement shall be construed in accordance with the laws of the province in
which the Building is located. The exclusive venue for any application or court
action brought in respect of this Agreement shall lie with the courts of the
Province in which the Premises is located, and the parties hereto exclusively
attorn to the jurisdiction of such courts.

9.              The Indemnifier acknowledges receipt of a copy of the Lease and
covenants, represents and warrants that it has full power, capacity and
authority to enter into this Agreement and to perform its obligations hereunder.
No modification of this Agreement shall be effective unless it is in writing and
is executed by both the Indemnifier and the Landlord.

10.            Whenever any reference is made in this Agreement to the Lease or
the obligations of the Tenant under the Lease, such reference shall be deemed to
include any and all agreements and instruments executed by the Tenant in
connection with the Lease or pursuant to the Lease and which relate to the
Premises. Any capitalized word or phrase used in and not defined in this
Agreement shall have the meaning given to it in the Lease.

                   IN WITNESS WHEREOF the Indemnifier has duly executed this
Agreement.

 

(Indemnifier) *       Per:   Name: I/We have the authority Title: to bind the
corporation     Per:   Name:   Title:

[If the Indemnifier is not a corporation then replace its signing line with the
following:]

Signed and delivered in   the presence of:             Name of Witness: Name of
Indemnifier:•


--------------------------------------------------------------------------------

SCHEDULE "E" CONDITION OF PREMISES

CONSTRUCTION AND COMPLETION OF THE PREMISES

The Tenant acknowledges and agrees that it is accepting possession of the
Premises in an "as is, where is" condition except that the Landlord shall
provide and install to the Premises at the Landlord's expense and to its base
building standard, the following work (the “Landlord’s Work”):

(a)

repaint the Premises in a colour to be chosen by the Tenant;

    (b)

replace carpets and kitchen linoleum with building standard carpeting, colours
to be chosen by the Tenant from samples provided by the Landlord; and

    (c)

repair or replace all damaged or stained ceiling tiles to like new condition.

The Landlord makes no representation or warranty with respect to the usability
of any existing phone lines and/or data cables within the Premises. The Tenant,
at its expense, shall be responsible for all modifications required to reuse
such phone lines and/or data cables. The Tenant shall be responsible for its own
improvements to the Premises (the "Tenant's Work") and shall complete such
Tenant's Work during the Fixturing Period. Should the Tenant require additional
utilities, additional heating, ventilation or air conditioning because of the
nature of its business, in excess of those already provided to the Premises,
then the Tenant shall be responsible for the cost of installing and/or supplying
such additional utilities, subject to the Landlord’s prior approval. The
Tenant’s Work is subject to the Landlord’s prior written approval and shall be
made in accordance with Section 9.2 of the Lease and the Sun Life Plaza Tenant
Guidelines. It is understood that the Landlord’s contractor shall be utilized
for all changes to the mechanical, electrical and life safety systems. All costs
associated with the Tenant’s Work shall be borne solely by the Tenant, including
design and consultants’ fees. The Tenant will be responsible for obtaining all
necessary approvals and building permits from regulatory authorities for the
commencement and completion of the Tenant’s Work. No Tenant’s Work shall
commence until the Landlord receives proof of the Tenant's insurance. All terms
of the Lease shall be applicable from the date the Tenant takes possession of
the Premises including the Tenant's obligations to pay for all utilities and
services, save for the payment of Basic Rent and the Tenant's share of Property
Taxes and Operating Costs which shall be payable as of the Commencement Date.

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1 - BASIC TERMS 1                  1.1   1       ARTICLE 2 - SPECIAL
PROVISIONS 1                  2.1    Construction and Completion of the Premises
1            2.2    Free Basic Rent 2            2.3    Tenant’s Parking 2      
     2.4    Privacy Statement 2       ARTICLE 3 - DEFINITIONS AND INTERPRETATION
2                  3.1    Definitions 2            3.2    Entire Agreement,
Amendments, Waiver 6            3.3    Acceptance and Application of Rent 6    
       3.4    General Rules of Interpretation 6            3.5    Successors 7  
    ARTICLE 4 - GRANT AND TERM 7                  4.1    Term, Demise 7        
   4.2    Delay in Delivery of Premises 7            4.3    Acceptance 7        
   4.4    Quiet Enjoyment 7       ARTICLE 5 – RENT 7                  5.1  
 Basic Rent 7            5.2    Additional Rent 7            5.3    Adjustment
Due to Measurement 8            5.4    Payment of Rent - General 8          
 5.5    Payment of Additional Rent 8            5.6    Rent Deposit 9          
 5.7    Security Deposit 9            5.8    Net Lease 9       ARTICLE 6 -
OPERATING COSTS AND TAXES 10                  6.1    Property Taxes Payable by
Landlord 10            6.2    Property Taxes Payable by Tenant 10            6.3
   Business Taxes and Other Taxes of Tenant 10            6.4    Assessment
Appeals 10            6.5    Operating Costs 10            6.6    Limitations on
Operating Costs 12            6.7    Adjustments of Operating Costs 12          
 6.8    Reduction or Control of Operating Costs 12       ARTICLE 7 - HVAC,
UTILITIES AND OTHER LANDLORD SERVICES 13                  7.1    Heating,
Ventilating and Air Conditioning 13            7.2    Electricity and Other
Utilities 13            7.3    Special HVAC Services and Utilities and Excess
Quantities 13            7.4    Other Landlord Services 13            7.5  
 Additional Services Provided by Landlord 14            7.6  
 Telecommunications 14            7.7    Signs and Premises Identification 14  
    ARTICLE 8 - OPERATION, CONTROL AND MAINTENANCE BY LANDLORD 15              
   8.1    Operation of the Building by Landlord 15            8.2    Control of
the Project by Landlord 15            8.3    Name of Building 15            8.4
   Maintenance and Repair by Landlord 15            8.5    Access by Landlord 16
           8.6    Relocation 16       ARTICLE 9 - MAINTENANCE AND ALTERATIONS BY
TENANT 16                  9.1    Maintenance and Repair by Tenant 16          
 9.2    Alterations by Tenant 16            9.3    Removal of Improvements and
Fixtures 17            9.4    Liens 18            9.5    Notice by Tenant 18    
  ARTICLE 10 - USE OF PREMISES 18                  10.1    Permitted Use 18    
       10.2    Compliance with Laws 18            10.3    Nuisance,
Interference, Waste, Overloading 19


--------------------------------------------------------------------------------


           10.4    Rules and Regulations 19       ARTICLE 11 - INSURANCE,
LIABILITY AND INDEMNITY 19                  11.1    Tenant’s Insurance 19      
     11.2    Form of Tenant Policies 19            11.3    Certified Copies and
Notice to Landlord 20            11.4    Landlord's Insurance 20            11.5
   Insurance Risks 20            11.6    Release of Landlord 20            11.7
   Release of Tenant 21            11.8    Indemnity by Tenant 21       ARTICLE
12 - ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS 21                  12.1  
 Transfers 21            12.2    Tenant’s Notice, Landlord's Right to Terminate
22            12.3    Conditions of Transfer 23            12.4    Corporate
Records 23            12.5    Permitted Transfers 23            12.6    No
Advertising 24            12.7    Sales or Dispositions by Landlord 24      
ARTICLE 13 - LANDLORD FINANCING AND STATUS CERTIFICATES 24                  13.1
   Subordination and Postponement 24            13.2    Attornment 24          
 13.3    Status Certificates 24            13.4    Reliance 25       ARTICLE 14
- DAMAGE, DESTRUCTION, DEMOLITION, EXPROPRIATION 25                  14.1  
 Damage to Premises 25            14.2    Abatement 25            14.3  
 Termination Rights 25            14.4    Landlord's Rights on Rebuilding 25    
       14.5    Landlord's Demolition Rights 25            14.6    Expropriation
26       ARTICLE 15 - DEFAULT AND REMEDIES 26                  15.1    Events of
Default 26            15.2    Remedies 26            15.3    Distress 27        
   15.4    Interest and Costs 27            15.5    Remedies Cumulative 27      
ARTICLE 16 – MISCELLANEOUS 27                  16.1    Relationship of Parties
27            16.2    Consent Not to be Unreasonably Withheld 27            16.3
   Overholding 28            16.4    Registration 28            16.5  
 Unavoidable Delay 28            16.6    Decisions of Experts; Arbitration 28  
         16.7    Notices 28            16.8    Confidentiality 29          
 16.9    Power, Capacity and Authority 29            16.10    Liability of
Landlord 29


SCHEDULE "A" BUILDING - SPECIFIC INFORMATION XXXI SCHEDULE "B" SKETCH SHOWING
PREMISES XXXII SCHEDULE "C" RULES AND REGULATIONS XXXIII SCHEDULE "D" INDEMNITY
AGREEMENT XXXV SCHEDULE "E" CONDITION OF PREMISES XXXVII


--------------------------------------------------------------------------------

LEASE

 

BETWEEN

SUN LIFE ASSURANCE COMPANY OF CANADA,
as to a Fifty per cent (50%) interest

and

CONCERT REAL ESTATE CORPORATION,
as to a Fifty per cent (50%) interest

(collectively the “LANDLORD”)


- AND –

 

ARGENTEX MINING CORPORATION

(TENANT)
__________________________

Premises:

Suite 835, 1100 Melville Street
Vancouver, British Columbia, V6E 4A6

--------------------------------------------------------------------------------